 

Exhibit 10.2

 

EXECUTION COPY

  

 



 

CUSTODY AGREEMENT

  

 

 

dated as of February 24, 2011

by and between

 

Harris & Harris Group, Inc.

(“Company”)

 

and

 

TD Bank, N.A.

(“Custodian”)

 

 

 

 

EXECUTION COPY

 

TABLE OF CONTENTS

 

  Page 1. DEFINITIONS 1 2. APPOINTMENT OF CUSTODIAN 3 3. DUTIES OF CUSTODIAN 4
4. REPORTING 6 5. RESERVED 6 6. RESERVED 6 7. CERTAIN GENERAL TERMS 6 8.
RESERVED 8 9. RESPONSIBILITY OF CUSTODIAN 8 10. SECURITY CODES 11 11. TAX LAW 11
12. EFFECTIVE PERIOD, TERMINATION AND AMENDMENT 11 13. REPRESENTATIONS AND
WARRANTIES 12 14. PARTIES IN INTEREST; NO THIRD PARTY BENEFIT 12 15. NOTICES 13
16. CHOICE OF LAW AND JURISDICTION 13 17. ENTIRE AGREEMENT; COUNTERPARTS 13 18.
AMENDMENT; WAIVER 13 19. SUCCESSOR AND ASSIGNS 14 20. SEVERABILITY 14 21.
INSTRUMENT UNDER SEAL; HEADINGS 14 22. REQUEST FOR INSTRUCTIONS 14 23. OTHER
BUSINESS 15 24. REPRODUCTION OF DOCUMENTS 15 SCHEDULES      SCHEDULE A – Initial
Authorized Persons       EXHIBITS       EXHIBIT A – Business Deposit Account
Agreement   EXHIBIT B – Cash Management Master Agreement  

 

i 

 

  

THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of February 24, 2011 and
is by and between Harris & Harris Group, Inc. (and any successor or permitted
assign), a corporation organized under the laws of New York, having its
principal place of business at 1450 Broadway, 24th Floor, New York, N.Y. 10018,
and TD Bank, N.A. (or any successor or permitted assign acting as custodian
hereunder, the “Custodian”), a national banking association having a place of
business at 324 South Service Road, Melville, New York 11747.

 

RECITALS

 

WHEREAS, Harris & Harris Group, Inc. is a closed-end management investment
company, which has elected to do business as a business development company
under the Investment Company Act of 1940, as amended (the “1940 Act”), and is
authorized to issue shares of common stock;

 

WHEREAS, the Company (as defined below) desires to retain the Custodian to act
as custodian for the Company in compliance with Section 17(f) of the 1940 Act;

 

WHEREAS, the Company desires that the Company’s cash assets be held by the
Custodian pursuant to this Agreement; and

 

WHEREAS, for the avoidance of doubt, it is understood by the Custodian and the
Company that this Agreement does not apply to the custody of any other assets of
the Company other than cash, and thus, cash equivalents and similar investments,
including but not limited to, repurchase agreements and similar short-term
securities, cannot be held in custody pursuant to this Agreement,

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.DEFINITIONS

 

1.1        Defined Terms. In addition to terms expressly defined elsewhere
herein, the following words shall have the following meanings as used in this
Agreement:

 

“Account” means the account(s) to be established at the Custodian to which the
Custodian shall deposit and hold any cash received by it from time to time,
which shall be subject to the terms of this Agreement.

 

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

 

“Authorized Person” has the meaning set forth in Section 7.4.

 

“Bank Account Agreement” means, collectively the Business Deposit Account
Agreement attached hereto as Exhibit A and the Cash Management Master Agreement
attached hereto as Exhibit B, each of which is incorporated herein by reference.

 

 1

 

 

“Business Day” means a day on which the Custodian is open for business in the
market or country in which a transaction is to take place.

 

“Company” means Harris & Harris Group, Inc., its successors or permitted
assigns.

 

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

 

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof) unincorporated organization, or any government or agency or
political subdivision thereof.

 

“Proper Instructions” means instructions received by the Custodian in form
acceptable to it, from the Company, or any Person duly authorized by the Company
in any of the following forms acceptable to the Custodian:

 

(a)        in writing signed by the Authorized Person (and delivered by hand, by
mail, by overnight courier or by telecopier);

 

(b)        by electronic mail from an Authorized Person;

 

(c)        such other means as may be agreed upon in writing from time to time
by the Custodian and the party giving such instructions.

 

“Revolving Loan” means the revolving loan from the Custodian to the Company in
the aggregate principal amount of $10,000,000.

 

“Revolving Loan Agreement” means the Revolving Loan Agreement, dated as of
February 24, 2011, between the Company and the Custodian, as such Revolving Loan
Agreement may be amended, modified or supplemented from time to time in
accordance with its terms.

 

“Shares” means the shares of common stock issued by the Company.

 

“Subsidiary Account” shall have the meaning set forth in Section 3.13(b).

 

“Subsidiary” means, collectively, any wholly owned subsidiary of the Company,
except for those wholly-owned subsidiaries whose assets are held in custody by a
custodian other than the Custodian.

 

1.2        Construction. In this Agreement unless the contrary intention
appears:

 

 2

 

 

(a)any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 

(b)a reference to a statute, ordinance, code or other law includes regulations
and other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

(c)any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa;

 

(d)a reference to a Person includes a reference to the Person’s executors,
Custodian, successors and permitted assigns;

 

(e)an agreement, representation or warranty in favor of two or more Persons is
for the benefit of them jointly and severally;

 

(f)an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;

 

(g)a reference to the term “including” means “including, without limitation,”
and

 

(h)a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

 

1.3Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 

2.APPOINTMENT OF CUSTODIAN

 

2.1        Appointment and Acceptance. The Company hereby appoints the Custodian
as custodian of all cash owned by the Company and the Subsidiaries (as
applicable) and delivered to the Custodian by or for the Company or the
Subsidiaries (as applicable) at any time during the period of this Agreement, on
the terms and conditions set forth in this Agreement (which shall include any
addendum hereto which is hereby incorporated herein and made a part of this
Agreement), and the Custodian hereby accepts such appointment and agrees to
perform the services and duties set forth in this Agreement with respect to it
subject to and in accordance with the provisions hereof.

 

2.2        Instructions. The Company agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

 3

 

 

2.3        Company Responsible For Directions. The Company is solely responsible
for directing the Custodian with respect to deposits to, withdrawals from and
transfers to or from the Account. The Company shall be solely responsible for
properly instructing all applicable payors to make all appropriate payments to
the Custodian for deposit to the Account, and for properly instructing the
Custodian with respect to the allocation or application of all such deposits.

 

2.4        Appointment of Sub-Custodian. With prior written notice to the
Company, the Custodian may from time to time employ one or more sub-custodians
located in the United States, but only in accordance with the approval of the
board of directors of the Company. The Custodian shall not appoint a
sub-custodian unless the agreement between the Custodian and such sub-custodian
requires the sub-custodian to: (i) at a minimum, exercise due care in accordance
with reasonable commercial standards in discharging its duty as a sub-custodian
to obtain and thereafter maintain such financial assets; (ii) provide, promptly
upon request by the Company, such reports as are available concerning the
internal accounting controls and financial strength of the sub-custodian; and
(iii) at a minimum, exercise due care in accordance with reasonable commercial
standards in discharging its duty as a sub-custodian to obtain and thereafter
maintain financial assets corresponding to the security entitlements of its
entitlement holders.

  

3.DUTIES OF CUSTODIAN

 

3.1        [Reserved]

 

3.2        Cash Custody Account. The Custodian shall open and maintain one or
more segregated accounts in the name of the Company, subject only to order of
the Custodian, in which the Custodian shall enter and carry the cash of the
Company which is delivered to it in accordance with this Agreement.

 

3.3        Delivery of Cash to Custodian.

 

(a)The Company shall from time to time deliver, or cause to be delivered, to the
Custodian cash to be held in the Account, which may include (a) payments of
income, payments of principal and capital distributions received by the Company,
cash owned by the Company at any time during the period of this Agreement, or
(b) cash received by the Company for the issuance, at any time during such
period, of Shares or other securities or in connection with a borrowing by the
Company. The Custodian shall not be responsible for such cash until actually
delivered to, and received by it.

 

(b)[Reserved]

 

3.4[Reserved]

 

3.5[Reserved]

 

3.6Bank Accounts, and Management of Cash

 

 4

 

  

(a)Proceeds received by the Custodian from time to time shall be credited to the
Account.

 

(b)[Reserved]

 

(c)[Reserved]

 

(d)The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

3.7[Reserved]

 

3.8[Reserved]

 

3.9[Reserved]

 

3.10[Reserved]

 

3.11[Reserved]

 

3.12        Records. The Custodian shall create and maintain complete and
accurate records relating to its activities under this Agreement with respect to
the cash held for the Company under this Agreement, with particular attention to
Section 31 of the 1940 Act, and Rules 31a-1 and 32a-2 thereunder. To the extent
that the Custodian, in its sole opinion, is able to do so, the Custodian shall
provide assistance to the Company (at the Company’s reasonable request made from
time to time) by providing sub-certifications regarding certain of its services
performed hereunder to the Company in connection with the Company’s
certification requirements pursuant to the Sarbanes-Oxley Act of 2002, as
amended. All such records shall be the property of the Company and shall at all
times during the regular business hours of the Custodian be open for inspection
by duly authorized officers, employees or agents of the Company or its
affiliates and employees and agents of the Securities and Exchange Commission,
upon reasonable request and prior notice and at the Company’s expense.

 

3.13Custody of Subsidiary Cash.

 

(a)[Reserved]

 

(b)With respect to each Subsidiary identified to the Custodian by the Company,
there shall be established at the Custodian a segregated account to which the
Custodian shall deposit and hold any cash proceeds received by it from time to
time, which account shall be designated the “[INSERT NAME OF SUBSIDIARY] Cash
Proceeds Account” (the “Subsidiary Account”).

 

(c)To the maximum extent possible, the provisions of this Agreement regarding
the Account shall be applicable to any Subsidiary Account. The parties hereto
agree that the Company shall notify the Custodian in writing as to the
establishment of any Subsidiary as to which the Custodian is to serve as
custodian pursuant to the terms of this Agreement; and identify in writing any
accounts the Custodian shall be required to establish for such Subsidiary as
herein provided.

 

 5

 

 

4.REPORTING

 

(a)[Reserved]

 

(b)For each Business Day, the Custodian shall render to the Company a daily
report of all deposits to and withdrawals from the Account for such Business Day
and the outstanding balance as of the end of such Business Day. The Company and
the Custodian hereby agree that the Company’s ability to access account
information electronically in accordance with the Bank Account Agreement shall
satisfy the daily reporting requirement.

 

(c)[Reserved]

 

(d)[Reserved]

 

5.RESERVED.

 

6.RESERVED.

 

7.CERTAIN GENERAL TERMS

 

7.1[Reserved]

 

7.2        Resolution of Discrepancies. In the event of any discrepancy between
the information set forth in any report provided by the Custodian to the Company
and any information contained in the books or records of the Company, the
Company shall promptly notify the Custodian thereof and the parties shall
cooperate to diligently resolve the discrepancy.

 

7.3        Improper Instructions. Notwithstanding anything herein to the
contrary, the Custodian shall not be obligated to take any action (or forebear
from taking any action), which it reasonably determines (at its sole option) to
be contrary to the terms of this Agreement or applicable law. In no instance
shall the Custodian be obligated to provide services on any day that is not a
Business Day.

 

7.4Proper Instructions.

 

(a)The Company will give a notice to the Custodian, in form acceptable to the
Custodian, specifying the names and specimen signatures of persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”) which notice shall be signed by any two Authorized Persons
previously certified to the Custodian. The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
from an Authorized Person of the Company to the contrary. The initial Authorized
Persons are set forth on Schedule A attached hereto and made a part hereof (as
such Schedule A may be modified from time to time by written notice from the
Company to the Custodian).

 

 6

 

  

(b)The Custodian shall not have an obligation to act in accordance with
purported instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 

7.5        Actions Permitted Without Express Authority. The Custodian may, at
its discretion, without express authority from the Company:

 

(a)[reserved];

 

(b)endorse for collection cheques, drafts and other negotiable instruments; and

 

(c)[reserved].

 

7.6        Evidence of Authority. The Custodian shall be protected in acting
upon any instructions, notice, request, consent, certificate instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by an Authorized Officer. The
Custodian may receive and accept a certificate signed by any Authorized Officer
as conclusive evidence of:

 

(a)the authority of any person to act in accordance with such certificate; or

 

(b)any determination or of any action by the Company as described in such
certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Officer of
the Company.

 

7.7        Receipt of Communications. Any communication received by the
Custodian on a day which is not a Business Day or after 3:30 p.m., Eastern time
(or such other time as is agreed by the Company and the Custodian from time to
time), on a Business Day will be deemed to have been received on the next
Business Day (but in the case of communications so received after 3:30 p.m.,
Eastern time, on a Business Day the Custodian will use its best efforts to
process such communications as soon as possible after receipt).

 

 7

 

  

8.RESERVED

 

9.RESPONSIBILITY OF CUSTODIAN

 

9.1        General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to cash except for such
duties as are expressly and specifically set forth in this Agreement, and the
duties and obligations of the Custodian shall be determined solely by the
express provisions of this Agreement. No implied duties, obligations or
responsibilities shall be read into this Agreement against, or on the part of,
the Custodian.

 

9.2Instructions.

 

(a)The Custodian shall be entitled to refrain from taking any action unless it
has such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing. The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company.

 

(b)Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company, and otherwise in
accordance with any applicable terms of this Agreement.

 

9.3        General Standards of Care. Notwithstanding any terms herein contained
to the contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

 

(a)The Custodian may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document furnished
to it (including any of the foregoing provided to it by telecopier or electronic
means), not only as to its due execution and validity, but also as to the truth
and accuracy of any information therein contained, which it in good faith
believes to be genuine and signed or presented by the proper person (which in
the case of any instruction from or on behalf of the Company shall be an
Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon. The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document, provided,
however, that if the form thereof is specifically prescribed by the terms of
this Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

 8

 

  

(b)Neither the Custodian nor any of its directors, officers or employees shall
be liable to anyone for any error of judgment, or for any act done or step taken
or omitted to be taken by it (or any of its directors, officers of employees),
or for any mistake of fact or law, or for anything which it may do or refrain
from doing in connection herewith, unless such action constitutes gross
negligence, willful misconduct or bad faith on its part and in breach of the
terms of this Agreement. The Custodian shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action. The Custodian shall
not be under any obligation at any time to ascertain whether the Company is in
compliance with the 1940 Act, the regulations thereunder, or the Company’s
investment objectives and policies then in effect.

 

(c)In no event shall the Custodian be liable for any indirect, special or
consequential damages (including lost profits) whether or not it has been
advised of the likelihood of such damages.

 

(d)The Custodian may consult with, and obtain advice from, legal counsel
selected in good faith with respect to any question as to any of the provisions
hereof or its duties hereunder, or any matter relating hereto, and the advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted by the Custodian in good faith in
accordance with the advice of such counsel.

 

(e)The Custodian shall not be deemed to have notice of any fact, claim or demand
with respect hereto unless actually known by an officer working in its banking
group and charged with responsibility for administering this Agreement or unless
(and then only to the extent received) in writing by the Custodian at the
applicable address(es) as set forth in Section 15 and specifically referencing
this Agreement.

 

(f)No provision of this Agreement shall require the Custodian to expend or risk
its own funds, or to take any action (or forbear from action) hereunder which
might in its judgment involve any expense or any financial or other liability
unless it shall be furnished with acceptable indemnification. Nothing herein
shall obligate the Custodian to commence, prosecute or defend legal proceedings
in any instance, whether on behalf of the Company or on its own behalf or
otherwise, with respect to any matter arising hereunder, or relating to this
Agreement or the services contemplated hereby.

 

 9

 

  

(g)The permissive right of the Custodian to take any action hereunder shall not
be construed as duty.

 

(h)All indemnifications contained in this Agreement in favor of the Custodian
shall survive the termination of this Agreement.

 

9.4Indemnification; Custodian’s Lien.

 

(a)The Company shall and does hereby indemnify and hold harmless the Custodian
for and from any and all costs and expenses (including reasonable attorney’s
fees and expenses), and any and all losses, damages, claims and liabilities,
that may arise, be brought against or incurred by the Custodian, and any
advances or disbursements made by the Custodian (including in respect of any
Account overdraft, returned deposit item, chargeback, provisional credit,
settlement or assumed settlement, reclaimed payment, claw-back or the like), as
a result of, relating to, or arising out of this Agreement, or the
administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company (including, for the avoidance of doubt, any
Subsidiary) and the Custodian created hereby, other than such liabilities,
losses, damages, claims, costs and expenses as are directly caused by the
Custodian’s own actions constituting gross negligence or willful misconduct.

 

(b)If the Company requires the Custodian, its affiliates, subsidiaries or
agents, to advance cash for any purpose, or in the event that the Custodian or
its nominee shall incur or be assessed any taxes, charges, expenses,
assessments, claims or liabilities in connection with the performance of this
Agreement, except such as may arise from its or its nominee’s own negligent
action, negligent failure to act or willful misconduct, or if the Company fails
to compensate the Custodian pursuant to Section 8 hereof, any cash at any time
held for the account of the Company shall be security therefor and should the
Company fail to repay the Custodian promptly, the Custodian shall be entitled to
utilize available cash to the extent necessary to obtain reimbursement.

 

(c)The foregoing notwithstanding, if the Custodian advances cash under the
Revolving Loan, the cash held in the Collateral Account (as defined in the
Revolving Loan Agreement) shall be security therefor and should the Company fail
to repay the Custodian in accordance with the terms of the Revolving Loan
Agreement, the Custodian shall be entitled to utilize cash available in the
Collateral Account to the extent necessary to obtain reimbursement.

 

9.5        Force Majeure. Without prejudice to the generality of the foregoing,
the Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control including (a) nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; (b) errors by the Company (including any Authorized
Person) in its instructions to the Custodian; or (c) changes in applicable law,
regulation or orders.

 

 10

 

  

10.SECURITY CODES

 

If the Custodian issues to the Company, security codes, passwords or test keys
in order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall
safeguard any security codes, passwords, test keys or other security devices
which the Custodian shall make available.

 

11.TAX LAW

 

11.1        Domestic Tax Law. The Custodian shall have no responsibility or
liability for any obligations now or hereafter imposed on the Company or the
Custodian as custodian of the Account, by the tax law of the United States or
any state or political subdivision thereof. The Custodian shall be kept
indemnified by and be without liability to the Company for such obligations
including taxes (but excluding any income taxes assessable in respect of
compensation paid to the Custodian pursuant to this agreement), withholding,
certification and reporting requirements, claims for exemption or refund,
additions for late payment interest, penalties and other expenses (including
legal expenses) that may be assessed against the Company, or the Custodian as
custodian of the Account.

 

11.2[Reserved]

 

12.EFFECTIVE PERIOD, TERMINATION AND AMENDMENT

 

12.1        Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided. This Agreement
may only be amended by mutual written agreement of the parties hereto. This
Agreement may be terminated by the Custodian or the Company pursuant to Section
12.2.

 

12.2        Termination. This Agreement shall terminate upon the earliest of (a)
the effective date of termination specified in any written notice of termination
given by either party to the other which effective date shall be not less than
ninety (90) days from the date that such notice is given in accordance with
Section 15, and (b) such other date of termination as may be mutually agreed
upon by the parties in writing.

 

12.3        Resignation. The Custodian may at any time resign under this
Agreement by giving not less than ninety (90) days advance written notice
thereof to the Company.

 

 11

 

  

12.4        Successor. Prior to the effective date of termination of this
Agreement, or the effective date of the resignation of the Custodian, as the
case may be, the Company shall give Proper Instruction to the Custodian
designating a successor Custodian, if applicable.

 

12.5[Reserved]

 

12.6        Final Report. In the event of any resignation or removal of the
Custodian, the Custodian shall provide to the Company a complete final written
report or data file transfer of any Confidential Information as of the date of
such resignation or removal.

 

13.REPRESENTATIONS AND WARRANTIES

 

13.1        Representations of the Company. The Company represents and warrants
to the Custodian that:

 

(a)it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized and executed this Agreement so
as to constitute its valid and binding obligation; and

 

(b)in giving any instructions which purport to be “Proper Instructions” under
this Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.

 

13.2        Representations of the Custodian. The Custodian hereby represents
and warrants to the Company that:

 

(a)it is qualified to act as a custodian pursuant to Section 26(a)(1) of the
1940 Act;

 

(b)it has the power and authority to enter into and perform its obligations
under this Agreement;

 

(c)it has duly authorized and executed this Agreement so as to constitute its
valid and binding obligation; and

 

(d)that it maintains business continuity policies and standards that include
data file backup and recovery procedures that comply with all applicable
regulatory requirements.

 

14.PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

 12

 

  

15.NOTICES

 

Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid, (ii)
recognized courier or delivery service, or (iii) confirmed telecopier or telex,
with a duplicate sent on the same day by first class mail, postage prepaid:

 

(a)if to the Company, to

 

Harris & Harris Group, Inc.

1450 Broadway, 24th Floor

New York, N.Y. 10018

 

(b)if to the Custodian, to

 

TD Bank, N.A.

324 South Service Road

Melville, New York 11747

Attention: John Topolovec

   Vice President

 

16.CHOICE OF LAW AND JURISDICTION

 

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of New York for all purposes
(without regard to its choice of law provisions); except to the extent such laws
are inconsistent with federal securities laws, including the 1940 Act.

 

17.ENTIRE AGREEMENT; COUNTERPARTS

 

17.1        Complete Agreement. This Agreement constitutes the complete and
exclusive agreement of the parties with regard to the matters addressed herein
and supersedes and terminates as of the date hereof, all prior agreements,
agreements or understandings, oral or written between the parties to this
Agreement relating to such matters.

 

17.2        Counterparts. This Agreement may be executed in any number of
counterparts and all counterparts taken together shall constitute one and the
same instrument.

 

17.3        Facsimile Signatures. The exchange of copies of this Agreement and
of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

 

18.AMENDMENT; WAIVER

 

18.1        Amendment. This Agreement may not be amended except by an express
written instrument duly executed by each of the Company and the Custodian.

 

 13

 

  

18.2        Waiver. In no instance shall any delay or failure to act be deemed
to be or effective as a waiver of any right, power or term hereunder, unless and
except to the extent such waiver is set forth in an expressly written instrument
signed by the party against whom it is to be charged.

 

19.SUCCESSOR AND ASSIGNS

 

19.1        Successors Bound. The covenants and agreements set forth herein
shall be binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. Neither party shall be permitted to
assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

19.2        Merger and Consolidation. Any corporation or association into which
the Custodian may be merged or converted or with which it may be consolidated,
or any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
business, shall be the successor of the Custodian hereunder, and shall succeed
to all of the rights, powers and duties of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.

 

20.SEVERABILITY

 

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

21.INSTRUMENT UNDER SEAL: HEADINGS

 

This Agreement is intended to take effect as, and shall be deemed to be, an
instrument under seal.

 

22.REQUEST FOR INSTRUCTIONS

 

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) days after it has requested them, the Custodian may, but shall be under
no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions.

 

 14

 

  

23.OTHER BUSINESS

 

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

24.REPRODUCTION OF DOCUMENTS

 

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

 

 15

 

  

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the 24th day of February, 2011.

 

Witness:   Harris & Harris Group, Inc.       /s/ Douglas W. Jamison   By: /s/
Daniel B. Wolfe Name: Douglas W. Jamison     Name: Daniel B. Wolfe Title:
Chairman & CEO     Title: President       Witness:   TD Bank, N.A.       /s/
Robert Ehrlich   By: /s/ John Topolovec Name: Robert Ehrlich     Name: John
Topolovec Title: Vice President     Title: Vice President

 

 16

 

 

SCHEDULE A

 

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Company from time to time by
written notice to the Custodian):

 

NAME   TITLE Douglas W. Jamison   Chief Executive Officer Daniel B. Wolfe  
President, Chief Financial Officer Patricia N. Egan   Vice President and Chief
Accounting Officer Mary P. Brady   Vice President and Controller Sandra M.
Forman   General Counsel, Chief Compliance Officer and Corporate Secretary

 

 

 

  

EXHIBIT A

 

Business Deposit Account Agreement

 

 

 

  

[tex10-2pg22a.jpg]

 

General Information   1-888-751-9000   www.tdbank.com  

 

[tex10-2pg22b.jpg]   [tex10-2pg22b.jpg] America's Most Convenient Bank®  
America's Most Convenient Bank®

 

[tex10-2pg22c.jpg]    © 2009 TD Bank, N.A. 62-7350 (09/09) RET

 

 

 

  

This is an important document. It contains the contract governing your deposit
relationship with the Bank and required legal disclosures. Please have it
translated.



 

[g1.jpg]



 

 

 

  

WELCOME TO ID BANK, AMERICA'S MOST CONVENIENT BANK®

 

We are pleased to offer you this Business Deposit Account Agreement
("Agreement") that governs the terms and conditions of your business deposit
account(s) with us. This Agreement consists of Parts l-IV below, as well as the
Rate Sheet(s), Fee Schedule(s), and Schedule of Charges published by the Bank
from time to time. This Agreement provides you with information you will want to
know about your business deposit account(s). If you have any questions, or would
like to learn more about our business deposit account products and services,
please contact any of our Stores or call us at 1-888-751-9000. We will be happy
to assist you.

 

TOPIC STARTS AT PAGE #     PART 1:   Business Deposit Account Terms and
Conditions 4     PART II:   Account Maintenance Information 28     PART III:  
Funds Availability Policy 29     PART IV:   Electronic Funds Transfers 32

 

 3

 

  

DEFINITIONS:

 

Throughout this Agreement, unless otherwise indicated, the following words have
the meanings given to them below.

 

a)"Account" means your Business Checking Account, Savings Account, Money Market
Account and/or CD Account with us, as applicable, unless limited by the heading
under which it appears.

 

b)"Business Day" means every day, except Saturdays, Sundays, and federal
holidays.

 

c)"Calendar Day" means every day, including Saturdays, Sundays, and federal
holidays.

 

d)"Bank," "we," "us," "our" and "TD Bank" refer to TD Bank, N.A.

 

e)"You" and "your" mean each depositor who opens an Account, and any joint owner
of each Account.

 

f)"Store" means a branch office.

 

PART I: BUSINESS DEPOSIT ACCOUNT TERMS AND CONDITIONS

 

By opening and maintaining an Account with the Bank, you agree to the provisions
of this Agreement, so you should read this Agreement thoroughly and keep it with
other important records. From time to time, we may offer new types of Accounts
and may cease offering some types of Accounts. This Agreement governs all of
these new types of Accounts, and continues to govern any Accounts you may have
that we no longer offer. If and to the extent the provisions of this Agreement
vary from the provisions of the Uniform Commercial Code as adopted in the
jurisdiction where your Account was opened, the provisions of this Agreement
shall control. This Agreement includes your promise to pay the charges listed on
the Fee Schedule and Schedule of Charges and your permission for us to deduct
these charges, as earned, directly from your Account.

 

You also agree to pay any additional reasonable charges we may impose for
services you request which are not contemplated by this Agreement but are
disclosed in our Fee Schedule(s) which may be amended from time to time. Each of
you agrees to be jointly and severally liable for any Account deficit resulting
from charges or overdrafts, whether caused by you or another authorized to
withdraw from your Account, together with the costs we incur to collect the
deficit, including, to the extent permitted by law, our reasonable attorneys'
fees.

 

You agree to use the Account only for lawful purposes. You agree that you will
not use the Account for any unlawful or illegal purposes. This includes
transactions on the Internet that involve unlawful gambling of any sort Such
transactions include, but are not limited to, online gambling, and any betting
transaction including the unlawful purchase of lottery tickets, casino chips, or
off-track betting and wagering. We reserve the right to block all such
transactions. However, in the event that a charge or transaction described in
this disclosure is approved and processed, you will still be liable for the
charge.

 

 4

 

  

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. When
you open an Account, we will ask for your name, legal address, date of birth,
social security or tax identification number, and other information that will
allow us to identify you. We may also ask to see your driver's license or any
other identifying documents.

 

INTEREST BEARING CHECKING ACCOUNTS

 

Interest bearing Checking Accounts may be opened and maintained only by
individuals and certain eligible associations and business entities, such as
non-profit corporations, associations, and sole proprietors. We may close your
Checking Account or convert it to a non-interest bearing Checking Account if you
are not an eligible association or business entity.

 

AUTHORIZED SIGNERS

 

You agree to give us certified copies of resolutions from your board of
directors or other governing body, if any, or other certificate or evidence of
authority satisfactory to us which specifically authorizes certain persons to
take certain actions with respect to any of your Accounts, including, without
limitation, signing, accepting, or endorsing checks, notes, bills, drafts, or
other instruments drawn or deposited to your Accounts, or otherwise transferring
funds to or from your Accounts ("Authorized Signers"). Such resolutions or other
certificates of evidence of authority must set forth the name and title of each
Authorized Signer, and must be in a form and substance satisfactory to us. Until
properly notified in writing of any change in such authorization and we have had
a reasonable period of time to act upon such notice, we may pay, apply, or
otherwise honor and charge your Account, without inquiry, without limit as to
amount, and without regard to the application of the proceeds thereof (even if
drawn or endorsed to the order of any Authorized Signer or other person signing
the same, and/or tendered by such person for cashing, in payment of the
individual obligation of such person, and/or for deposit to such person's
personal account), for all instruments or orders for payment or transfer of
money for whatever purpose.

 

 5

 

  

To the fullest extent permitted by applicable law, you hereby waive demand,
presentment protest, notice of protest or dishonor, and all other notices
relating to any instrument made, drawn, or endorsed in your name, when such
instrument is signed, accepted or endorsed by an Authorized Signer. You must
notify us immediately and in writing of any change in the status of any
Authorized Signers. We may ask you to give us additional documentation. No
action taken by us before we receive proper notification in writing of any such
change shall be affected by any such notice. You agree to send any such written
notice to the Store where you opened your Account.

 

NO TWO-SIGNER ACCOUNTS

 

We do not offer accounts on which two or more signatures are required for a
check or other withdrawal. Notwithstanding any provisions to the contrary on any
signature card or other agreement you have with us, you agree that if any
Account purports to require two or more signers on items drawn on or withdrawals
from the Account, such provision is solely for your internal control purposes
and is not binding on us. If more than one person is authorized to write checks
or draw items on your Account, you agree that we can honor checks signed by any
Authorized Signer, even if there are two or more lines on the items for your
signature and two signatures are required.

 

JOINT ACCOUNTS

 

a)Each of You Can Control the Account. If more than one of you opens an Account
and signs a signature card or other documentation as an owner of the Account
(other than persons signing as Authorized Signers for the same principal), the
Account will be a joint Account. All of you are considered "joint tenants" of
your Account, This means that each of you can control your Account as if you
were the only Account owner, including the right to withdraw all the funds and
close your Account.

 

b)Joint and Several Liability. Your liability as an owner of a joint Account is
joint and several. This means that we can enforce this Agreement against any one
of you, some of you, or all of you. This also means that we can look for
repayment of any amount owed us as a result of any withdrawal, transfer or any
other transaction made in connection with your joint Account from any one of
you, some of you, or all of you.

 

c)Signatures and Endorsements. Each of you, as an owner of a joint Account,
guarantees that the signatures of (i) all other Account owners, and/or (ii) the
Authorized Signers for the other Account owners are genuine. Each of you agrees
to give us any missing endorsement(s) of any other Account owner(s) or the
Authorized Signer(s) for the other Account owner(s) when we ask you.

 

d)Deposits to Your Account. All deposits to your joint Account will become the
property of each of you. Each of you agrees that we may credit to the joint
Account any check or other item that is payable to the order of any one or more
of you, even if the check or other item is endorsed by less than all or by none
of you. When this credit is final, it will be considered by you and by us to be
full payment of the check or other item to each Account owner named as payee.

 

 6

 

 

e)Withdrawals from Your Account. Subject to the terms of this Agreement, we will
pay checks and other items drawn, and honor withdrawal requests made, by any of
you. We may also follow instructions about your Account from any one of you. We
may do any of these things without liability to the other Account owners. We may
be required by service of legal process to hold or remit funds held in a joint
Account to satisfy an attachment or judgment entered against, or other valid
debt incurred by, any owner of the Account

 

f)Right of Survivorship. Except as otherwise provided by applicable law, if an
Account owner is a natural person and dies, or is an entity and ceases to exist,
(i) the Account will belong to each surviving Account owner, and (ii) we may pay
checks and honor withdrawal requests from any surviving Account owner.

 

g)You May Ask Us to Restrict Your Account. If any one of you does not want us to
pay checks or otherwise release funds from your Account, we may ask that Account
owner to give us documentation before we comply with that request We may ask all
joint Account owners to give us a written authorization before we resume paying
checks or releasing funds from your Account.

 

IOLTA, IOTA AND IOLA ACCOUNTS

 

Interest earned on IOLTA, IOTA and IOLA Accounts (or similar lawyer trust
accounts) is directed to the designated IOLTA, IOTA or IOLA Committee or bar
foundation, as applicable. If you establish one of these types of Accounts, you
agree to comply with all of the applicable laws for such Accounts.

 

IOREBTA ACCOUNTS

 

Interest earned on IOREBTA Accounts (or similar realtor trust accounts) is
directed to the Realtors Affordable Housing Fund, as applicable, to support
grants to provide housing to under-privileged individuals and families. The
interest from this Account will aid housing and shelter programs within a
particular jurisdiction. If you establish these types of Accounts, you agree to
comply with all of the applicable laws for such Accounts.

 

DEPOSIT POLICY

 

We will usually give you provisional credit for items deposited into your
Account. However, we may delay or refuse to give you provisional credit if we
believe in our discretion that your item will not be paid. We will reverse any
provisional credit we have given for an item deposited into your Account if we
do not receive final credit for that item and charge you a fee (see Fee
Schedule). If the reversal of a provisional credit creates an overdraft in your
Account, you will owe us the amount of the overdraft, plus any overdraft fees
(see Fee Schedule). We will determine when final credit is received for any
item. Please read the Funds Availability Policy for a detailed discussion of how
and when we make funds available to you.

 

 7

 

 

We will accept certain items like foreign checks and bond coupons for collection
only. You may also ask us to accept certain other items for collection only. You
will not receive credit for (provisional or otherwise), and may not withdraw
funds against, any of these items until we receive final credit from the person
responsible for paying them. Items sent for collection will be credited to your
Account in U.S. dollars, with the amount of U.S. dollars credited calculated
using our applicable exchange rate that is in effect on the date when we credit
the funds to your Account and not when the deposit is made. The Funds
Availability Policy does not apply to items we have accepted for collection
only. If and when we receive final credit for an item we have accepted for
collection only, you agree that we may subtract our collection fee (see Fee
Schedule) from the amount finally credited to us, before we credit your Account
for the remaining amount.

 

RETURNED CHECKS/WAIVER OF RIGHTS

 

If you deposit a check or item in your Account that the drawee bank returns
unpaid for any reason (called "dishonor"), we may put the check or item through
for collection again. This means that you are waiving your right to receive
immediate notice of dishonor. If the check or item is dishonored for any reason,
the amount of the dishonored check or item will be deducted from your Account.
You agree to pay the Bank a fee for any such check or item that is dishonored
(see Fee Schedule). The Bank may also collect any amounts due to the Bank
because of returned checks, through the right of set-off, from any other of your
Accounts at the Bank, or collect the funds directly from you.

 

CASHING OF CHECKS

 

Typically, the Bank will cash checks drawn on other banks for its customers who
have adequate available funds in their Account(s). If any such check should be
returned by the paying bank for any reason, the Bank will charge you a fee (see
Fee Schedule). In addition, the Bank will debit the amount of the returned check
from your Account(s). If the debit creates an overdraft in your Account, you
will owe us the amount of the overdraft plus any overdraft fees (see Fee
Schedule).

 

 8

 

  

WITHDRAWAL POLICY

 

Business Passbook Account (if available in your jurisdiction) withdrawals can be
made by an authorized signer only upon presentation of the passbook either in
person or accompanied by a written order of withdrawal. If you lose the
passbook, we require that a Lost Passbook Affidavit be signed by ALL persons
named on the Account before a notary public Statement Savings Account
withdrawals can be made per written order of withdrawal in accordance with the
information contained on the signature card, corporate resolution or other
relevant document accepted by the Bank, and may also be made with an ATM or
Visa® Debit Card, as applicable. The Bank may refuse a request if any document
or identification required by the Bank or law in connection with the withdrawal
has not been presented.

 

The Bank reserves the right to require seven (7) Calendar Days written notice
prior to withdrawal or transfer of funds from all Savings or Money Market
Accounts offered by the Bank.

 

For any Statement Savings Account(s) (including Money Market Accounts), you may
make as many in-person withdrawals at a teller window or any ATM as you wish.
However, federal regulations permit the depositor to make no more than a
combined total of six (6) pre-authorized, automatic, electronic (including
computer initiated), telephone withdrawals or transfers, or by check, draft,
debit card, or similar order payable to third parties in any statement cycle.
Repeated violations will result in the Account being closed or changed from a
savings type Account to a transaction Account.

 

DEMAND DEPOSIT ACCOUNTS AND SUB-ACCOUNTS

 

All Checking Accounts consist of two separate sub-accounts: a transaction
sub-account and a non-transaction sub-account Whenever your transaction
sub-account balance exceeds a certain level (which we may set and change at our
discretion without notice to you), funds above that level may be transferred
from the transaction sub-account to the non-transaction sub-account at the
Bank's discretion, as often as once each day. All of your Checking Account
transactions are posted to the transaction sub-account. Balances transferred to
the non-transaction sub-account are transferred back to the transaction
sub-account to meet these transactional needs, so there is no adverse impact on
the availability of the balances held in your Checking Account. In accordance
with federal limitations, no more than six (6) transfers from the
non-transaction sub-account can occur during any statement cycle. Therefore, if
a sixth transfer is needed, we will return all balances to the transaction
sub-account for the remainder of the statement cycle.

 

These sub-accounts are treated as a single Checking Account for purposes of
deposits and withdrawals, access and information, statement reporting, and any
fees or charges. There are no separate or additional balance requirements, fees,
or charges associated with the creation of these sub-accounts. If your Checking
Account is a non-interest bearing Account, neither the transaction sub-account
nor the non-transaction sub-account receives any interest. If your Checking
Account is an interest-bearing Checking Account, both the transaction
sub-account and the non-transaction sub-account receive the same interest rate
at all times, and your periodic statement will reflect a single blended Annual
Percentage Yield ("APY") and APY Earned.

 

 9

 



 

In accordance with federal regulations, we reserve the right to require seven
(7) Calendar Days' advance notice of withdrawals from interest-bearing
transaction sub-accounts and all non-transaction sub-accounts. While the Bank is
required to reserve this right the Bank does not presently exercise this right.

 

STOP PAYMENTS

 

At your request and risk, the Bank will accept a stop payment request for a
check drawn on your Account for a fee (see Fee Schedule). To be effective, a
stop payment request must be received in such timely manner so as to give the
Bank a reasonable opportunity to act on it, and must precisely identify the
Account number, check number, date and amount of the item, and the payee.

 

Your stop payment request will be effective after the request has been received
by the Bank and the Bank has had a reasonable opportunity to act on it.
Regardless of whether your stop payment request has been made orally or in
writing, it will remain in effect for one (1) year from the date it was given.
If your stop payment request has been made orally, the Bank will send you a
written confirmation. If your stop payment request is made in writing, you must
use a form that is supplied by the Bank; this form will constitute written
confirmation of your request. In either case, it is your responsibility to
ensure that all of the information applied on your written confirmation is
correct and to promptly inform the Bank of any inaccuracies.

 

To maintain the validity of the stop payment request for more than one (1) year,
you must furnish a new stop payment request that is confirmed in writing as
described in the preceding paragraph before the expiration of the one (1) year
period. If a new stop payment request is not received, the check may be paid.

 

We are not liable for failing to stop payment if you have not given us
sufficient information or if your stop payment request comes too late for us to
act on it We are entitled to a reasonable period of time after we receive your
stop payment request to notify our employees and take other action needed to
stop payment.

 

You agree that "reasonable time" depends on the circumstances, but that we will
have acted within a reasonable amount of time if we make your stop payment
request effective by the end of the next Business Day following the Business Day
on which we receive your stop payment request. If we stop payment, you agree to
defend and pay any claims raised against us as a result of our refusal to pay
the check or other item on which you stopped payment.

 

 10

 

 

If we recredit your Account after we have paid a check or other item over a
valid and timely stop order, you agree to sign a statement describing the
dispute you have with the person to whom the check or item was made payable. You
also agree to transfer to us all of your rights against the payee and any other
holder, endorser or prior transferee of the check or item and to cooperate with
us in any legal action taken to collect against the other person(s). If we are
liable for inadvertently paying your check over a stop payment order, you must
establish the amount of your loss caused by our payment of the check. We will
pay you only the amount of the loss, up to the face amount of the check. You
agree that we shall not be liable for any punitive, exemplary or consequential
damages.

 

The Bank has no duty to stop payment on a cashier's check, teller's check or
other similar item because items of this type are not drawn on your Account. The
Bank may, in its sole discretion, attempt to stop payment on a cashier's check,
teller's check or other similar item if you certify to our satisfaction that the
item has been lost, stolen or destroyed. You must also furnish any other
documents or information we may require, which may include your affidavit
attesting to the facts and your indemnification of the Bank. Even if the Bank
agrees to attempt to stop payment on a cashier's check, teller's check or other
similar item, if the item is presented for payment, the Bank may pay it and you
will be liable to us for that item, unless otherwise required by applicable law.

 

INTERNATIONAL ACH TRANSACTIONS

 

If your Account receives incoming ACH transactions (either credits or debits) or
wire transfers initiated from outside of the United States, both you and we are
subject to the Operating Rules and Guidelines of the National Automated Clearing
House Association ("NACHA") or the rules of any wire transfer system involved,
and the laws enforced by the Office of Foreign Assets Control ("OFAC"). Under
such rules and laws, we may temporarily suspend processing of a transaction for
greater scrutiny or verification against the OFAC list of blocked parties, which
may result in delayed settlement, posting and/or availability of funds. If we
determine there is a violation, or if we cannot satisfactorily resolve a
suspected or potential violation, the subject funds will be blocked as required
by law. If you believe you have adequate grounds to seek the return of any
blocked funds, it is your sole responsibility to pursue the matter with the
appropriate governmental authorities. Please see the OFAC website for procedures
and form required to seek a release of blocked funds.

 

 11

 

 

CREDIT VERIFICATION AND OBTAINING FINANCIAL INFORMATION

 

You agree that we may verify credit information about you, as well as credit and
employment history about any individual (such as your principals, owners or
guarantors) who is liable for your obligations under this Agreement, through
third parties, including but not limited to consumer reporting agencies, or
verify any of your or their previous banking relationships for any Accounts you
have with the Bank now or in the future. By signing the signature card for your
Account, or other written authorization, each such individual authorizes the
Bank to obtain such credit and employment information about him or her.

 

CERTIFIED TAXPAYER IDENTIFICATION NUMBER ("TIN")

 

Federal law requires you to provide to the Bank a valid and certified Taxpayer
Identification Number ("TIN"). We may be required by federal or state law to
withhold a portion of the interest credited to your Account in the following
circumstances:

 

a)you do not give us a correct TIN;

 

b)the IRS tells us that you gave us an incorrect TIN;

 

c)the IRS tells you that you are subject to backup withholding because you have
under-reported your interest or other income;

 

d)you fail to certify to us that you are not subject to backup withholding;

 

e)you do not certify your TIN to us; or

 

f)there may be other reasons why we may be required to do so under applicable
law.

 

If we do this, the amount we withhold will be reported to you and the IRS and
applied by the IRS to the payment of any federal income tax you may owe for that
year.

 

ACCOUNT STATEMENTS; LIMITATION ON TIME TO REPORT FORGERIES AND ERRORS

 

If your Account is not a Passbook or CD Account, the Bank will provide you with
a periodic statement Unless you tell us of a change of address, we will continue
to mail statements or any other notices to your address as it appears on our
records, and you will be considered to have received those statements and any
other notices sent to you at that address. We do not have to send you a
statement or notice if (i) you do not claim your statement (ii) we cannot
deliver your statement or notice because of your instructions or your failure to
tell us that you have changed your address, or (iii) we determine that your
Account has been inactive for a reasonable period of time.

 

 12

 

 

You should review your statements and balance your Account promptly after you
receive them or, if we are holding them for you, promptly after we make them
available to you. If you don't receive an Account statement by the date when you
usually receive it, call us at once. You must review your statements to make
sure that there are no errors in the Account information.

 

On Accounts with check-writing privileges, you must review your statement and
imaged copies of paid checks, if any, we send you and report forgeries,
alterations, missing signatures, amounts differing from your records, or other
information that might lead you to conclude that the check was forged or that,
when we paid the check, the proper amount was not paid to the proper person. You
have this duty even if we do not return checks to you or we return only an image
of the check. You should notify us as soon as possible if you think there is a
problem.

 

Applicable law and this Agreement require you to discover and report any error
in payment of a check within specified time periods. You agree that statements
and any images of paid checks accompanying the statement shall be deemed to be
"available" to you as of the statement mailing date. If we are holding your
Account statements for you at your request, the statements become "available" on
the day they are available for you to pick up. This means for example, that the
period in which you must report any problem with an Account begins on the day we
make the statement available, even if you do not pick up the statement until
later.

 

If you assert against us a claim that an item was not properly payable because,
for example, the item was forged, you must cooperate with us and assist us in
seeking criminal and civil penalties against the person responsible. You must
file reports and complaints with the appropriate law enforcement authorities. If
we ask, you also must give us a statement, under oath, about the facts and
circumstances relating to your claim. If you fail or refuse to do these things,
we will consider that you have ratified the defect in the item and agree that we
may charge the full amount of the item to your Account.

 

You must notify us as soon as possible if you believe there is an error, forgery
or other problem with the information shown on your Account statement. You agree
that fourteen (14) Calendar Days after we mailed a statement (or otherwise made
it available to you) is a reasonable amount of time for you to review your
Account statement and report any errors, forgeries or other problems. In
addition, you agree not to assert a claim against us concerning any error,
forgery or other problem relating to a matter shown on an Account statement
unless you notified us of the error, forgery or other problem within thirty (30)
Calendar Days after we mailed you the statement (or otherwise made it available
to you). This means, for example, that you cannot bring a lawsuit against us,
even if we are at fault, for paying checks bearing a forgery of your signature
unless you reported the forgery within thirty (30) Calendar Days after we mailed
you the statement (or otherwise made it available to you) listing the check we
paid.

 

 13

 

 

We may destroy original checks not less than thirty (30) Calendar Days after the
statement mailing date. We will retain copies of the front and back of the
checks on microfilm or other media for a period of seven (7) years. During that
period, we will provide you an imaged copy of any paid check on request, but we
need not do so thereafter. You agree not to make any claim against us arising
out of the authorized destruction of your original checks or the clarity or
legibility of any copy we provide.

 

CHECKS

 

All negotiable paper (called "checks") presented for payment must be in a form
supplied by or previously approved by the Bank. The Bank may refuse to accept
any check that does not meet this requirement or which is incompletely or
defectively drawn. Once an outstanding check is six (6) months old, we may elect
not to pay it. But if there is no stop payment order on file when we receive the
check for payment, we may elect to pay it in good faith without consulting you.

 

You agree that you will use care in safeguarding your unsigned checks against
loss or theft. You will tell us immediately if any checks are missing. You agree
to assume all losses that could have been prevented if you had safeguarded
unsigned checks, or had told us they were missing.

 

OVERDRAFTS

 

An overdraft is an advance of funds greater than the amount that has become
available in accordance with the Bank's Funds Availability Policy, made by us to
you, at our sole discretion. Overdrafts include advances to cover a check,
in-person withdrawal, ATM withdrawal, or a withdrawal by other electronic means
from your Account. We may demand immediate repayment of any overdraft and charge
you an overdraft fee (see Fee Schedule).

 

You agree to pay us, when we ask you, all of our costs of collecting an
overdraft to the fullest extent permitted by law. These costs include, but are
not limited to, our legal fees and expenses. If more than one of you owns an
Account each of you will be responsible for paying us the entire amount of all
overdrafts and obligations resulting from the overdrafts.

 

We do not have to allow you to make an overdraft. Intentionally withdrawing
funds from an Account when there are not enough funds in the Account to cover
the withdrawal or when the funds are not yet available for withdrawal may be a
crime.

 

 14

 

 

SUSTAINED FEE FOR OVERDRAWN ACCOUNTS

 

We may charge you a fee, as disclosed in the Fee Schedule, for any Checking
Account that remains in overdrawn status for ten (10) consecutive Business Days.
We will notify you if your Checking Account is in overdrawn status. If your
Checking Account is in overdrawn status because of an overdraft, check returned
for insufficient funds or for any other reason and the Account remains in
overdrawn status for ten (10) consecutive Business Days, we may charge the fee.
If you have overdraft protection and you have exceeded your limit and the
Checking Account remains in overdrawn status for ten (10) consecutive Business
Days, we may charge the fee.

 

If the Checking Account remains in overdrawn status for sixty (60) Calendar
Days, or such earlier time that we determine that the overdraft balance is
uncollectible, the Bank will close and place the Checking Account in collection
status.

 

PAYMENT OF CHECKS AND ITEM PROCESSING ORDERS

 

We may accept, pay, or charge to the appropriate Account checks and other items
in any order we choose. An "item" includes a check, substitute check, purported
substitute check, electronic item or transaction, draft, demand draft, remotely
created item, image replacement document, indemnified copy, ATM withdrawal or
transfer, point-of-sale transaction, pre-authorized payment, automatic transfer,
telephone-initiated transfer, ACH transactions, online banking transfer or bill
payment instruction, withdrawal slip, in-person transfer or withdrawal, cash
ticket, deposit adjustment, any other instruction or order for the payment,
transfer or withdrawal of funds and an image or photocopy of any of the
foregoing.

 

We may establish different processing orders for checks and other items. We may
establish categories for checks and other items. We may establish a processing
priority for each category. For example, we may treat ATM withdrawals and loan
payments as one category and checks as another category and then process ATM
withdrawals and loan payments before checks. Within each category, we may
process checks and other items in any order we choose. Methods available to the
Bank for processing checks and other items for payment include, but are not
limited to, by dollar amount from highest to lowest, by number or by date. We
may in our sole discretion change our priorities, categories, or orders at any
time without notice to you. Even if we provisionally post checks and other items
to your Account during any Business Day, we may treat them as if we received all
of them at the end of that Business Day and process them in any order we choose.

 

 15

 

 

When you use a debit card, Automated Teller Machine (ATM) card, or other
electronic means to make deposits or withdrawals, we may receive notice of the
transaction before it is actually presented to us for payment, collection, or
deposit. That notice may be in the form of a merchant authorization request or
other electronic inquiry. Upon receipt of such notice, we may treat the
transaction as pending at the time we receive notice. We may consider such
pending transactions for the purpose of determining the amount of funds in your
account to be used to pay other items presented against your account. We may
conclusively rely on that notice even if the notice incorrectly describes the
transaction. If the transaction is not settled within our established time
period after reviewing the notice (3 Business Days), we will release the pending
transaction.

 

When you do not have enough funds in your account to cover ail of the checks and
other items presented that Business Day, some processing orders may result in
more insufficient funds items and more fees than others. We may choose our
processing orders in our sole discretion and without notice to you, regardless
of whether additional fees may result.

 

We may refuse, in our discretion, to pay a check or other item which:

 

a)is illegible;

 

b)is drawn in an amount greater than the amount of funds then available for
withdrawal in your Account (see the Funds Availability Policy) or which would,
if paid, create an overdraft;

 

c)bears a duplicate check number;

 

d)we believe has been altered;

 

e)we believe is otherwise not properly payable, or;

 

f)we believe does not bear an authorized signature.

 

We are not required to honor any restrictive legend on checks you write unless
we have agreed in writing to the restriction. Examples of restrictive legends
are "Not Valid For More Than $1,000," "Void If Not Negotiated Within 30 Days of
Issuance," and the like.

 

POSTDATED ITEMS

 

You agree that when you write a check you will not date the check in the future.
If you do and the check is presented for payment before the date of the check,
we may either pay it or return it unpaid. You agree that if we pay the check,
the check will be posted to your Account on the day we pay the check. You
further agree that we are not responsible for any loss to you in doing so.

 

PRE-AUTHORIZED DRAFTS

 

If you voluntarily give information about your Account (such as our routing
number and your Account number) to a party who is seeking to sell you goods or
services, and you do not physically deliver a check to the party, any debit to
your Account initiated by the party to whom you gave the information is deemed
authorized by you.

 

 16

 

 

POWER OF ATTORNEY

 

We may, in our sole discretion (unless we are required by law to recognize a
statutory form of power of attorney), recognize the authority of a person to
whom you have given a power of attorney to enter into transactions relating to
your Account, until and unless we receive written notice or we have actual
notice of the revocation of such power of attorney. However, you must show us an
original copy or certified copy of the power of attorney, properly notarized,
and any other documentation we may ask for from time to time. The power of
attorney and all other documents must be in a form satisfactory to the Bank. We
will not be liable for damages or penalty by reason of any payment made to or at
the direction of a person holding a power of attorney.

 

ADVERSE CLAIMS; INTERPLEADER; LEGAL PROCESS

 

We need not honor any claim against or involving an Account unless we are
required to do so by order of a court or government agency that has jurisdiction
over us, or pursuant to applicable law. This rule applies to any person
asserting any rights or interest regarding an Account, including you and other
persons who are authorized to make withdrawals or write checks or who present a
power of attorney signed by you.

 

If we receive notice of any claim or dispute or of any legal proceeding we
reasonably believe involves you or any of your Accounts, in our discretion we
may suspend transactions on any Account which we believe to be affected until
final determination of the claim or proceeding. We may place a hold on any funds
in the Account and suspend transactions whether the affected Account is in your
name alone or is a joint Account. An Account may be suspended even though the
suspension may have been due to inadvertence, error because of similarity of the
names of depositors, or other mistake.

 

You agree that we may comply with any state or federal legal process, including,
without limitation, any writ of attachment, adverse claim, execution,
garnishment, tax levy, restraining order, subpoena or warrant relating to you or
your Account which we believe to be valid, without any liability from us to you.
You agree that if we are served with legal process at any of our Stores or
offices, we may comply with it, even if it is served at a location other than
where your Account was opened. Further, you agree that we may comply with such
process as we deem appropriate under the circumstances even if the legal process
or document appears to affect the interest of only one owner of a joint Account.
In such case, we may refuse to permit withdrawals or transfers from your Account
until such legal process is satisfied or dismissed even if such action results
in insufficient funds to pay a check you have written or otherwise satisfy an
obligation you may have incurred.

 



 17

 

 

You agree that we are entitled to a processing fee, for which you are liable to
us, upon receipt of any legal process. We may deduct such fee, as well as any
expenses, including without limitation attorneys' fees, in connection with any
such document or legal process, from your Account or any other Account you may
have with us without prior notice to you, or we may bill you directly for such
expenses and fees. Any garnishment, attachment or other levy against your
Account shall be subject to our right of set-off and security interest.

 

You agree that we will not pay and you shall not be entitled to receive interest
on any funds we hold or set aside in connection with or in response to legal
process. Finally, you agree that we may accept and comply with legal process,
irrespective of how and/or where it was received even if the law requires any
particular method of service.

 

You agree to indemnify us against all losses, costs, attorneys' fees, and any
other liabilities that we incur by reason of responding to or initiating any
legal action, including any interpleader action we commence involving you or
your Account. As part of that indemnity, in the event we incur liability to a
creditor of yours as a result of our response or failure to respond to a legal
action, you agree to pay us on demand the amount of our liability to your
creditor and to reimburse us for any expense, attorneys' fees, or other costs we
may incur in collecting the amount from you.

 

We may, in our sole discretion and without any liability to you, initiate an
action in interpleader to determine the rights of the persons making adverse
claims to your Account. We may exercise this right regardless of whether the
persons making the adverse claims have complied with all statutory requirements
pertaining to adverse claims, such as posting a bond or giving other surety.
Upon initiation of an interpleader action, we will be relieved and discharged of
all further duties and obligations.

 

LIMITED LIABILITY

 

UNLESS EXPRESSLY PROHIBITED OR OTHERWISE RESTRICTED BY APPLICABLE LAW, THIS
AGREEMENT, OR THE ELECTRONIC FUNDS TRANSFERS DISCLOSURE, THE BANK'S LIABILITY IS
LIMITED AS FOLLOWS: THE BANK WILL NOT BE LIABLE TO YOU FOR PERFORMING OR FAILING
TO PERFORM OUR SERVICES UNDER OR IN CONNECTION WITH THIS AGREEMENT UNLESS WE
HAVE ACTED IN BAD FAITH. WITHOUT LIMITING THE ABOVE, THE BANK WILL NOT BE LIABLE
FOR DELAYS OR MISTAKES WHICH HAPPEN BECAUSE OF REASONS BEYOND OUR CONTROL,
INCLUDING, BUT NOT LIMITED TO, ACTS OF BANKING AUTHORITIES, NATIONAL
EMERGENCIES, ACTS OF GOD, FAILURE OF TRANSPORTATION, COMMUNICATION OR POWER
SUPPLY, OR MALFUNCTION OF OR UNAVOIDABLE

 



 18

 

 

DIFFICULTIES WITH THE BANK'S EQUIPMENT. SHOULD A COURT ESTABLISH THE BANK'S
LIABILITY TO YOU PURSUANT TO WHAT WAS DONE OR NOT DONE UNDER THIS AGREEMENT, YOU
MAY RECOVER FROM THE BANK ONLY YOUR ACTUAL DAMAGES, IN AN AMOUNT NOT TO EXCEED
THE TOTAL FEES AND CHARGES PAID BY YOU TO THE BANK PURSUANT TO THIS AGREEMENT
DURING THE THREE (3) MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO
THE LIABILITY. IN NO EVENT WILL YOU BE ABLE TO RECOVER FROM THE BANK INDIRECT,
SPECIAL, CONSEQUENTIAL, EXEMPLARY DAMAGES OR LOST PROFITS WHETHER OR NOT IT HAS
NOTICE THEREOF.

 

This Agreement and the deposit relationship do not create a fiduciary,
quasi-fiduciary or special relationship between you and us. Our deposit
relationship with you is that of debtor and creditor. The Bank's internal
policies and procedures are solely for our own purposes and do not impose on us
a higher standard of care than otherwise would apply by law without such
policies or procedures.

 

If you are a licensed attorney or a law firm, you agree that we may report
information about overdrafts and/or returned checks drawn on Accounts which you
maintain as trustee for the benefit of another person or in any fiduciary
capacity, to the extent and in the manner required by applicable laws, rules, or
regulations. You agree that we have no liability to you for reporting any
information to applicable authorities regarding any Account which we believe in
good faith is subject to such laws, rules, or regulations.

 

FACSIMILE SIGNATURES

 

If we allow you to use a facsimile signature, you understand and acknowledge
that we will not be able to determine whether the facsimile signature on any
item is authentic or has been authorized by you. If your items are signed using
a facsimile signature, you acknowledge that it is solely for your benefit and
convenience. You authorize us to accept the facsimile signature of any
Authorized Signer which you designate in writing from time to time (by corporate
resolution or otherwise) on any check, draft, or other order drawn on us, or any
other document and we may debit any of your Accounts in the amount of each
payment which we make in reliance upon any such facsimile signature and/or
reproduction thereof. We will not be liable, and you will assume all liability,
for any losses, liabilities, penalties, claims, damages, costs, expenses, or
other harm or injury which you may incur or that may be asserted against you or
us in connection with the authorized or unauthorized use or reproduction by any
person or entity, including, but not limited to, attorneys' fees and court
costs, relating to or arising out of (i) any use, misuse and/or reproduction,
whether or not authorized, by any person of any actual or purported facsimile
signature of any Authorized Signer on any check, draft or other such order drawn
on us or any other document, and (ii) any payment which we make in reliance upon
any such facsimile signature and/or reproduction thereof. You will indemnify us
and hold us harmless from and against any and all losses, liabilities,
penalties, claims, damages, costs, expenses or other harm or injury which we may
incur or suffer or which may be asserted by any person with respect to any use
or misuse of an actual or purported facsimile signature of any Authorized Signer
on any check, draft or other order drawn on us or on any other document, or any
payment which we make in reliance upon any such facsimile signature and/or
reproduction thereof. You shall be solely responsible for maintaining security
over any device used to affix or apply facsimile signatures.

 



 19

 

 

INDEMNITY

 

a)In General. You agree to indemnify us and hold us harmless from and against
any and all losses, liabilities, penalties, claims, damages, costs, expenses or
other harm or injury that we may incur or that may be asserted by any person or
entity against us, including, but not limited to, attorneys' fees and court
costs arising out of any action at any time taken or omitted to be taken by (i)
you under or in connection with this Agreement, including, but not limited to,
your failure to observe and perform properly each and every obligation in
accordance with this Agreement and any other commercial or business purpose
agreement which you enter into with us; or (ii) us in reliance upon any
resolution, certification, evidence of authority, or other document or notice
given or purporting to have been given by you to us, or any information or order
which you provide to us.

 

b)Your Instructions to Us. Without limiting the above, if you give us
instructions which we believe may expose us to potential liability, we may
refuse to follow your instructions. If we decide to follow your instructions,
you agree to indemnify us against all losses, costs, attorneys' fees and any
other liabilities we incur. In addition, we may ask you for certain protections,
such as a surety bond or your indemnity in a form satisfactory to us.

 

IF YOU OWE US MONEY

 

If you withdraw funds from your Account which you do not have a right to
withdraw, including the amount of a check or other item which we later charge
back to your Account or any amounts that may be credited to your Account in
error, you will have to pay us back. If you do not, we can bring a lawsuit
against you to get the money back. We can also do this if you owe us any fees or
charges in connection with your Account and you do not pay us. If we bring a
lawsuit against you, you agree to pay our court costs and reasonable attorneys'
fees as awarded by the court and as permitted by law.

 

 20

 

 

SECURITY INTEREST

 

To the fullest extent allowed by applicable law, you grant to us a security
interest in any property of yours which may at any time be in our possession or
control for any purpose including, but not limited to, any Account. Such
property shall constitute collateral for any and all of your commercial or
business purpose obligations to us. These obligations include, but are not
limited to, any amount by which any of your Accounts may from time to time be
overdrawn, interest accrued thereon, and any collection costs or other costs due
in connection therewith.

 

RIGHT OF SET-OFF

 

We reserve the right to withdraw at any time some or all of the funds that may
now or later be on deposit in any or all of your Accounts and apply them to the
payment of any debts (other than amounts you may owe us on a personal credit
card account with us) you may now or later owe us. We have this right even if
the Account(s) we withdraw money from is a joint Account and the debt we apply
it to is owed by only one of you. Likewise, we could withdraw money from an
Account owned by only one person and apply it to reduce the joint debt of that
person and another person. Our rights under this section are in addition to any
right of set-off we may have under applicable law. You agree that our right of
set-off is not conditioned on, or limited by, the complete mutuality of the
parties obligated on the debt and owners on your Account, the maturity of the
debt, the giving of notice to you, or the availability of any collateral
securing the debt.

 

We also have the right to place a hold on funds in your Account if we have a
claim against you or pending exercise of our right of set-off. If we place a
hold on your Account, you may not withdraw funds from the Account and we can
refuse to pay checks or other items drawn on the Account

 

In addition to any right of set-off, you hereby grant to the Bank a security
interest in your deposit Accounts to secure all of your commercial or business
purpose loans or cither extensions of credit, now or in the future.

 

ACCOUNTS WITH ZERO BALANCE

 

We may consider any Account (excluding CDs) having a zero balance for forty-five
(45) Calendar Days to be closed by you.

 

ABANDONED ACCOUNTS

 

If your Account is considered to be abandoned under applicable law because you
have not used or acknowledged your Account for a time period directed by law, we
must turn over the funds in your Account to the appropriate governmental
authority. We may give notices as required by law before we do this. You may try
to reclaim funds turned over to the governmental authority to the extent
permitted by applicable law.

 



 21

 

 

BANKING PRACTICES

 

In the absence of a specific provision in this Agreement to the contrary, your
Account will be subject to our usual banking practices and, to the extent not
inconsistent therewith, the general commercial banking practices in the area we
serve.

 

SEVERABILITY

 

if any provision of this Agreement is invalid, changed by applicable law or
declared invalid by order of a court, the remaining terms of this Agreement will
not be affected, and the invalid provision shall be reformed in order to
preserve the original intent of this Agreement to the fullest extent feasible.
However, if such reformation is not feasible, this Agreement will be interpreted
as if the invalid provision had not been placed in this Agreement.

 

JURY TRIAL WAIVER

 

YOU AND WE EACH AGREE THAT NEITHER YOU NOR WE SHALL (A) SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER ACTION BASED UPON, OR ARISING
OUT OF, THIS AGREEMENT OR ANY ACCOUNT OR THE DEALINGS OF THE RELATIONSHIP
BETWEEN YOU OR US, OR (B) SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION SHALL BE
SUBJECT TO NO EXCEPTIONS. NEITHER YOU NOR WE HAVE AGREED WITH OR REPRESENTED TO
THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. YOU AND WE EACH ACKNOWLEDGE THAT THIS WAIVER HAS BEEN KNOWINGLY AND
VOLUNTARILY MADE.

 

DEFAULTS

 

Your Account will be in default if any of the following events occur:

 

•Any of your loans with us is past due or otherwise in default.

 

•You overdraw your Account repeatedly.

 

•You do not repay immediately any overdraft, or you fait to pay or perform any
other obligation in connection with any of your deposit or credit relationships
with us.

 

•You do not comply fully with any term or condition of this Agreement or of any
other deposit or credit agreement you may have with us.

 

•You provide to us any false or misleading information in connection with any of
your deposit or credit relationships with us.

 

•An assignment has been made for the benefit of your creditors or an entry of
judgment has been made against you.

 



 22

 

 

•We, in our sole discretion, are not satisfied with your condition or affairs,
financial or otherwise, or have determined that your financial condition has
suffered an adverse change.

 

If your Account is in default, we may refuse to advance funds on any commitment
or line of credit you have with us, demand immediate repayment of any and all of
your outstanding obligations to us, and/or terminate your deposit Accounts and
we may exercise all available rights under law or equity. A default also may
affect your funds availability, as described in the Funds Availability Policy.

 

MISCELLANEOUS

 

a)Our Right to Refuse/Close Accounts: The Bank reserves the right to refuse to
open any Account and to terminate any Account at any time, and for any reason or
no reason, without notice to you (unless notice is required under applicable
law). This Agreement survives the closing of your Account.

 

b)Our Right to Delay Enforcement: We can choose to not enforce or delay in
enforcing any provisions of this Agreement without losing the right to enforce
them in the future.

 

c)Items in the Mail: We are not responsible for any items you mail to us that
are lost in transit. Therefore, you may not wish to place currency or coupons in
the mail.

 

d)Direct Deposit: If you have direct deposit, you agree that if a direct deposit
must be returned for any reason, you authorize us to deduct the amount from this
Account or any other Account you may have with us, without prior notice and at
any time.

 

e)Notice of Address Changes: You must notify us in writing, by phone or at any
of our banking offices, of any change of address. Any communication we send to
you at the last address as shown on our records will be binding on you for all
purposes. You agree we may change your address on our records based on
information provided by the United States Postal Service without notice to you.

 

f)Assignment: You will not transfer, assign or pledge your Account(s) to any
third party, and we will not recognize any such attempted assignment or pledge,
without our prior written consent to be given o refused at our sole discretion.

 

g)Account Mailings: From time to time, the Bank may enclose advertising or
promotional materials with any periodic statement that is mailed or otherwise
made available to you with respect to your Account(s). These materials may
include, without limitation, information regarding new, modified or discontinued
products or services, as well as sweepstakes or other contests sponsored by the
Bank. By opening and maintaining an Account with the Bank, you consent to the
mailing and receipt of these advertising or promotional materials with your
periodic statement.

 



 23

 

 

h)Representations and Warranties: By establishing and maintaining an Account
with us, you represent and warrant to us as follows for the duration of your
Account relationship: This Agreement represents your valid and binding
obligation and is enforceable in accordance with its terms. This Agreement
represents the entire Agreement between you and us regarding your Account(s) and
supersedes any and all prior discussions or agreements between you and us
regarding your Account(s). Your performance of this Agreement does not violate
your corporate or other governing documents, or any agreement or instrument to
which you are a party, or any law or regulation applicable to you.

 

i)Amendments: We reserve the right to change the terms of this Agreement or
change the terms of your Account at any time. We will give you such notice of
the change as we determine is appropriate, such as by statement message or
enclosure, letter, or as posted in the Store, and as required under applicable
law. Where applicable law permits, we can notify you of the changes by posting a
new version of this Agreement online, or by making the new version available in
our Stores. Your continued use of the Account following the effective date of
any such change indicates your consent to be bound by this Agreement, as
amended. If you would like a copy of a current Agreement or have questions,
please ask any Bank representative or call us at 1-888-751-9000.

 

j)Governing Law: This Agreement is governed by the laws of the jurisdiction in
which the Store where you opened your Account is located, except where
applicable federal law is controlling.

 

FUNDS TRANSFERS

 

a)Applicability; Authorization: If you intend to make a Funds Transfer via
phone, fax or using the Bank's cash management services and related software,
you agree to complete and execute separate agreements governing the use of such
services and software, and all such Fund Transfers will be subject to and
governed by such agreements. All other Funds Transfers will be subject to (i)
our procedures and fees, as may be amended from time to time, and (ii) the
following terms of this Funds Transfer Section of this Agreement. Nothing in
this Agreement shall be considered to require us to make any Funds Transfers
requested by you.

 

b)Definitions: The following words have the meanings given to them below for
purposes of this Funds Transfers Section.

 

•"Article 4A" means Article 4A of the Uniform Commercial Code as in effect from
time to time in the jurisdiction in which the Store where you opened your
Account is located.

 



 24

 

 

•"Authorized Representative" means a person designated by you as your authorized
representative, or otherwise authorized by you to act on your behalf in
connection with a Payment Order, as defined below.

 

•“Beneficiary" means (i) the person to whom you ask us to make a Funds Transfer,
as defined below, or (ii) you, if instructions relating to a Funds Transfer name
you as the beneficiary.

 

•"Beneficiary's Bank" means the bank at which the Beneficiary maintains an
account to which a Funds Transfer will be made.

 

•"Callback" means a telephone call initiated by us to an Authorized
Representative for the purpose of verifying that you actually issued a Payment
Order, a cancellation of a Payment Order or a change to a Payment Order.

 

•"Funds Transfer" means a transfer to or from your Account which is (i) governed
by Article 4A, and (ii) made by telephone, wire, automated clearing house
transfer, computer instructions or written instructions other than a check.

 

•"Non-Repetitive Payment Order" means a Payment Order that is not a Repetitive
Payment Order, as defined below.

 

•"Payment Order" means your instructions to us to pay or cause to be paid a
fixed or determined amount of money to a Beneficiary.

 

•"Repetitive Payment Order" means a Payment Order issued on a regular basis by
using a confidential code number and relating to the same Beneficiary and the
same account maintained by or for the benefit of such Beneficiary at the
Beneficiary's Bank.

 

•"Sending Bank" means the bank that sends a Funds Transfer to another bank.

 

•"Test Key" means a confidential algorithm provided by us to you for the purpose
of verifying the authenticity of a Repetitive or a Non-Repetitive Payment Order.

 

c)Describing the Beneficiary's Bank and the Intermediary Bank:

 

If you ask us to make a Funds Transfer from your Account to the Beneficiary's
account, you must identify the Beneficiary, the Beneficiary's Bank, and the
intermediary bank, if any, to which you want the Funds Transfer to be sent, by
name and by an identification number. If you fail to provide us with an
intermediary bank, you hereby direct us on your behalf, to select an
intermediary bank. We are entitled to rely upon each identification number which
you provide to us, as the proper identification of each person and bank, as
applicable, even if it identifies a person or bank different from the named
person or bank. In addition, the Beneficiary's Bank may make payment to the
Beneficiary based on the identification number, even if it identifies a person
different from the named Beneficiary. If we are named as a Beneficiary's Bank,
we will pay a Funds Transfer to the person identified by an identification
number, even if it identifies a person different from the named Beneficiary.

 



 25

 

 

d)Payments Are Provisional: If a Funds Transfer is subject to the rules of an
automated clearing house such as the National Automated Clearing House
Association or the New England Automated Clearing House Association, or other
funds transfer system rules which provide that payment to a Beneficiary is
provisional until the Beneficiary's Bank receives final payment:

 

•Our payment of a Funds Transfer to your Account will be provisional until the
Sending Bank gives us final payment, and you agree that we may reverse our
provisional credit if the Sending Bank does not give us final payment; and

 

•A payment by the Beneficiary's Bank of a Funds Transfer to the Beneficiary will
be provisional until the Sending Bank gives the Beneficiary's Bank final
payment, and you agree that the Beneficiary's Bank may reverse its provisional
credit if the Sending Bank does not give the Beneficiary's Bank final payment.

 

You agree to be bound by such rules.

 

e)Authorized Account: If you make a Funds Transfer, you agree to tell us which
of your Accounts will be used to pay the Funds Transfer. If you do not do so, we
may pay your Funds Transfer from any of your Accounts.

 

f)No Special Notice of Receipt of Funds: If you are the Beneficiary of a Funds
Transfer, you agree that we do not have to give you any notice that we have
received the Funds Transfer. However, if you normally receive a periodic
statement for the Account to which we credited the FundsTransfer, the Funds
Transfer will be reflected on the periodic statement that includes the date on
which we credited the Funds Transfer to your Account.

 

g)You Must Tell Us About Errors: You must use ordinary care to determine whether
each Funds Transfer has been authorized properly by you, and to discover any
errors relating to Funds Transfers executed by us. You must tell us about an
unauthorized Funds Transfer or any errors relating to a Funds Transfer no later
than ten (10) Business Days after the earlier of the date we tell you that your
Funds Transfer has been executed or the date we tell you that your Account has
been debited to pay for such Funds Transfer.

 



 26

 

 

You can do this by calling 1-888-751-9000 or writing us at:

 

Wire Transfer Department

Mail Stop 02-206-02-77

6000 Atrium Way

Mt. Laurel, NJ 08054

 

If you fail to notify us within such time period, and we are required by law to
refund to you all or part of the payment which you made, we will not pay
interest to you on the amount refunded unless we are required to do so by
applicable law.

 

h)Security Procedures: The following Security Procedures are available to you.
We have established these Security Procedures to verify whether you were the
person who actually asked us to make a Funds Transfer or to change or cancel a
Funds Transfer. The Security Procedures are as follows:

 

•Callbacks. Outgoing transfers initiated via phone or fax can be verified using
a call back procedure to the individual(s) authorized by you at designated
telephone numbers.

 

•Test Keys. We may issue test keys to you for the purpose of validating outgoing
transfer requests initiated via phone or fax

 

•Recorded Telephone Call to Our Money and Wire Transfer Department This Security
Procedure includes a recorded telephone call from you to our Money and Wire
Transfer Department and is available for both Repetitive Payment Orders and
Non-Repetitive Payment Orders.

 

You acknowledge and agree that the security procedures described above are a
commercially reasonable method for the purpose of verifying whether any Fund
Transfer was initiated by you. You agree that any election you may make to
change or waive security procedures are at your risk and that any loss resulting
in whole or in part from such change or waiver will be for your account. You
acknowledge that the Bank has given you the option to choose from a number of
security procedures. You further acknowledge and agree that the security
procedures described above are not intended, and that it is commercially
reasonable that the security procedures are not intended, to detect any errors
relating to or arising out of a Fund Transfer.

 

You agree to be bound by any Funds Transfer, whether or not authorized, which is
issued in your name and accepted by us in compliance with the security procedure
chosen by you. Therefore, you should exercise special care when choosing a
security procedure. You must keep the security procedure chosen by you
confidential, and must not reveal the security procedure to any person, other
than to an Authorized Representative.

 



 27

 

 

i)Funds Transfers Made Without a Security Procedure: If we agree to make a Funds
Transfer for you without a security procedure, you will be bound by such Funds
Transfer to the fullest extent allowed by applicable law.

 

PART II: ACCOUNT MAINTENANCE INFORMATION

 

CERTIFICATES OF DEPOSIT

 

Maturity: Our Standard Business CDs and our Business "No Catch" CDs will
automatically renew to the same term at maturity.

 

At maturity, you will have ten (10) Calendar Days from the maturity date to
withdraw the funds without being charged a penalty. After the Account is opened,
you may not deposit into or withdraw from this Account before the maturity date
except during promotional periods of which you will be notified. Deposits may
only be withdrawn without penalty prior to maturity when the depositor has died
or been judicially declared mentally incompetent. If you withdraw funds before
maturity, a penalty, as shown below, will be imposed.

 

CD TERM   PENALTY Less than 90 Days   All interest with a minimum of 7 Days'
interest 90 Days to Less than 1 Year   3 Months' interest 1 Year to Less than 2
Years   6 Months' interest 2 Years and Over   9 Months' interest

 

No Catch CD: The minimum balance required to open a No Catch CD is $25,000. The
customer has the option of making one withdrawal during the term without
penalty. Additional withdrawals will be subject to an early withdrawal penalty
as described above.

 

Interest Computation: The interest rate will be effective until the maturity
date. The daily balance method is used to calculate the interest on your
Account. This method applies a daily periodic rate to the principal in the
Account each day. Interest is credited and compounded monthly for all CDs.

 

Jumbo and Trust CDs: The minimum balance required to open a Jumbo CD is $50,000;
there is no minimum requirement for a Trust CD. Interest rates are available in
the Stores upon request Rates are determined daily by our Investment Department.
Interest is accrued using the simple interest method and does not compound.
Depending on the term, interest is either paid at maturity or paid monthly to a
TD Bank account with the same legal title. Jumbo and Trust CDs do not
automatically renew at maturity. After the maturity date, the deposited funds
will no longer earn interest The Bank will not pay interest for Jumbo and Trust
CDs once the CD has reached its maturity date, regardless of the circumstances.

 



 28

 

 

PART III: FUNDS AVAILABILITY POLICY

 

Your ability to withdraw funds you have deposited at the Bank will be determined
according to this policy.

 

This disclosure applies to all transaction accounts such as Checking and
Interest bearing Checking Accounts, and to Money Market, Savings, and Time
Accounts.

 

The Bank's general policy is to make funds from your deposits available to you
no later than the first (1st) Business Day after the day we receive your
deposit. Electronic direct deposits and wire transfers will be available on the
day we receive the deposit. Once they are available, you can withdraw the funds
in cash and we will use the funds to pay checks that you have written.

 

DETERMINING THE AVAILABILITY OF A DEPOSIT

 

To determine the availability of your deposits, every day is a Business Day,
except Saturdays, Sundays and federal holidays. On Business Days that we are
open, the earliest time that we stop accepting deposits in our Stores for same
day credit is 6:00 p.m. Thus, if you make a deposit with a bank teller before
6:00 p.m. on a Business Day that we are open, we will consider that day to be
the day of your deposit. However, if you make a deposit after 6:00 p.m. or on a
day we are not open, we will consider that the deposit was made on the next
Business Day we are open.

 

If you mail funds to us, the funds are considered deposited on the Business Day
we receive them. Funds deposited in a night depository or lockbox are considered
deposited on the next Business Day the Bank or lockbox is open.

 

If you make a deposit at a Bank ATM before 8:00 p.m. on a Business Day that we
are open, we will consider that day to be the day of your deposit However, if
you make a deposit at a Bank ATM after 8:00 p.m. or on a day we are not open, we
will consider that the deposit was made on the next Business Day we are open.

 

The length of the delay varies depending on the type of deposit and is explained
below:

 

SAME DAY AVAILABILITY

 

Funds from the following deposits are available on the same day they are
deposited:

 

•Cash deposits made at the Bank's teller station;

 

•Funds received for deposit by an electronic payment (including ACH credits and
transfers);

 



 29

 

 

•Wire transfers;

 

•$100.00 from non-cash deposits made at the Bank's teller station;

 

•$100.00 from deposits made at the Bank’s ATM (for accounts opened longer than
90 days).

 

LONGER DELAYS MAY APPLY

 

In some cases, we will not make all the funds that you deposit by check
available at the times shown in this Policy.

 

Depending on the type of check you deposit, funds may not be available until the
fifth (5th) Business Day after the day of your deposit. The first $100 of your
deposit, however, will be available no later than the first (1st) Business Day
after the day of your deposit. If we are not going to make all of the funds from
your deposit available on the first (1st) Business Day, we will notify you at
the time you make your deposit. We will also tell you when the funds will be
available. If your deposit is not made directly to one of our employees, or if
we decide to take this action after you have left the premises, we will mail you
the notice by the day after we receive your deposit. If you will need the funds
from a deposit right away, you should ask us when the funds will be available.

 

In addition, funds deposited by check may be delayed for a longer period under
the following circumstances:

 

•You deposit checks totaling more than $5,000 on any one day (Note: the first
$100 will be available no later than the first (1st) Business Day after the day
of your deposit);

 

•We believe a check you deposited will not be paid;

 

•You re-deposit a check that has been returned unpaid;

 

•You have overdrawn your Account repeatedly, or would have overdrawn your
account if checks had been honored in the last six (6) months;

 

•There is an emergency, such as failure of communications or computer equipment.
(Note: the first $100 will be available no later than the first (1st) Business
Day after the day of your deposit).

 

We will notify you if we delay your ability to withdraw funds for any of these
reasons, and we will tell you when the funds will be available. They will
generally be available no later than the eleventh (11th) Business Day after the
day of your deposit.

 

SPECIAL RULES FOR NEW ACCOUNTS

 

If you are a new customer, the following special rules may apply during the
first thirty (30) days your account is open.

 

Funds from electronic direct deposits and wire transfers to your account will be
available on the day we receive the deposit. Funds from deposits of cash and the
first $5,000 of a day’s total deposits of cashier’s, certified, teller’s,
traveler’s, and federal, state and local government checks will be available on
the first (1st) Business Day after the day of your deposit. The excess over
$5,000 will be available no later than the ninth (9th) Business Day after the
day of your deposit.

 



 30

 

 

Funds from all other check deposits will be available no later than the eleventh
(11th) Business Day after the day of your deposit.

 

HOLDS ON OTHER FUNDS

 

If we accept for deposit or we cash a check that is drawn on another bank, we
may make funds from the deposit available for withdrawal immediately, but delay
your availability to withdraw a corresponding amount of funds that you have on
deposit in another Account with us. The funds in the other Account would then
not be available for withdrawal in accordance with the time periods that are
described in this policy.

 

NON-U.S. FINANCIAL INSTITUTIONS

 

We reserve the right to send any checks drawn on a foreign financial institution
(including Canadian financial institutions) for collection. For each item sent,
we will assess a collection charge plus any collection fees charged to us by
other financial institutions which process the item as listed in our most recent
Fee Schedule. While the funds represented by checks that are sent for collection
are generally available within ten to fifteen (10 to 15) Business Days, items
sent for collection will be credited to your Account in U.S. dollars, with the
amount of U.S. dollars credited calculated using our applicable exchange rate
that is in effect on the date when we credit the funds to your Account and not
when the deposit is made. If we do not enter any item (Canadian only) for
collection, the funds will be available no later than the third (3rd) Business
Day after the day of deposit.

 

CHECKS OR OTHER ITEMS RETURNED SUBSEQUENT TO FUNDS BEING MADE AVAILABLE

 

If a check or other item you deposited to your Account is returned to us unpaid
after the funds have been made available to you, the amount of the check or
other item will be deducted from your Account. If there are insufficient funds
in your Account, we reserve the right to demand payment directly from you and to
charge you for the overdraft as posted in our most recent Fee Schedule.

 

ENDORSEMENTS

 

Endorsements on items deposited to your Account are restricted, under federal
law, to the first 1.5 inches of the back of the check. The remaining portion of
the check is reserved for endorsements by banks. Your endorsement should contain
your signature, the words “For Deposit Only,” and your Account number. Improper
endorsements may delay the check collection process and the subsequent crediting
and availability of funds. While we may accept non-conforming endorsements, you
agree to be responsible for any losses.

 



 31

 

 

PART IV: ELECTRONIC FUNDS TRANSFERS

 

The Electronic Funds Transfers ("EFT") we are capable of handling are indicated
below. Some of these may not apply to your Account. Please read this disclosure
carefully because it tells you your rights and your obligations for these
transactions. You should keep this notice for future reference.

 

For security purposes, your card may be cancelled after 13 months of inactivity.

 

Use of your Visa Debit Card may be restricted in certain countries due to
security risks.

 

DIRECT DEPOSITS

 

You may make arrangements for certain direct deposits to be accepted into your
Checking, Savings, or Money Market Deposit Accounts.

 

PRE-AUTHORIZED WITHDRAWALS

 

You may make arrangements to pay certain recurring bills from your Checking,
Statement Savings, or Statement Money Market Deposit Accounts.

 

TELEPHONE TRANSFERS

 

You may make arrangements to have telephone transfers between eligible Checking,
Statement Savings, or Statement Money Market Deposit Accounts through our
telephone banking system.

 

ELECTRONIC CHECK CONVERSION

 

Some Point-of-Purchase terminals may provide you the option of initiating a
one-time automatic debit from your Account by authorizing the merchant to obtain
the necessary information from a check drawn on your deposit Account. A check
used in this way is treated as an EFT and is not a negotiable instrument in its
own right. The check cannot be subsequently used and should be voided.

 

You may authorize a Merchant or other payee to make a one-time electronic
payment from your checking account using information from your check to:

 

(i)Pay for purchases

 

(ii)Pay bills

 



 32

 

 

ATM AND POS TRANSACTION TYPES

 

You may access your Account(s) by ATM or Point of Sale (POS) using your Visa
Debit Card and Personal Identification

Number ("PIN") to:

 

•make deposits to Checking, Statement Savings, and Statement Money Market
accounts at TD Bank ATMs;

 

•get cash withdrawals and/or transfer funds from and between Checking, Statement
Savings, and Statement Money Market Accounts linked to your card;

 

•make payments on a TD Bank loan at many TD Bank ATMs;

 

•get information about the Account balance(s) in the Checking, Statement
Savings, and/or Statement Money Market Account(s) linked to your card;

 

•make Visa Debit Card purchases from your Checking Account.

 

Note: Some of these services may not be available at all terminals.

 

VISA DEBIT TRANSACTION TYPES

 

You may access your Checking Account at any location that accepts Visa Debit
Cards to:

 

•purchase goods or pay for services, if the merchant permits;

 

•get cash from a merchant, if the merchant permits or from a participating
financial institution.

 

VISA DEBIT CARD LIMITS

 

The standard daily limits (per card) are:

 

•ATM cash withdrawals – $750;

 

•POS (PIN) transactions – $2,000;

 

•Visa signature transactions and Visa cash advances – $5,000 each.

 

DISCLAIMER

 

We disclaim all liability for losses and/or damages incurred by you for failure
to complete a transfer on the correct date or in the right amount under any
circumstances; provided, however, that upon notice of such failure we will take
reasonable steps to correct the transaction.

 

CHARGES FOR ELECTRONIC FUNDS TRANSFERS

 

We will not impose a fee for transactions you conduct at an ATM that we do not
own or operate. Such transactions are referred to as "non-TD Bank" ATM
transactions.

 

Please note: For non-TD Bank ATM transactions, the institution that owns the ATM
(or the network) may assess a fee (surcharge) at the time of your transaction,
including balance inquiries.

 



 33

 

 

International ATM Card or Visa Debit Card Transactions: The exchange rate
between the transaction currency and the billing currency used for processing
international ATM Card or Visa Debit Card transactions is a rate selected by
Visa from the range of rates available in wholesale currency markets for the
applicable central processing date, which rate may vary from the rate Visa
itself receives, or the government mandated rate in effect for the applicable
central processing date.

 

RIGHT TO DOCUMENTATION

 

Terminal Transactions: You can get a receipt at the time you conduct a
transaction using automated teller machines or point-of-sale terminals, unless
your transaction totals $15.00 or less.

 

Direct Deposits: If you have arranged to have direct deposits made to your
Account at least once every sixty (60) Calendar Days from the same person or
company, you can call 1-888-751-9000 to find out whether the deposit has been
made.

 

Right to Stop Payment and Procedures for Doing so: Pre-authorized transfers from
your Account(s) can be discontinued by calling us at 1-888-751-9000 or by
writing to:

 

Transaction Services Department

P.O. Box 1377

Lewiston, ME 04243-1377

 

To be effective a stop payment request must be received at least three (3)
Business Days prior to the regularly scheduled payment date, and must precisely
identify the account number, date and amount of the payment, and the payee.

 

Your stop payment request will be effective after the request has been received
by the Bank and the Bank has had a reasonable opportunity to act on it. if your
stop payment request has been made orally, the Bank will send you a written
confirmation. If your stop payment request is made in writing, you must use a
form that is supplied by the Bank; this form will constitute written
confirmation of your request. In either case, it is your responsibility to
ensure that all of the information supplied on your written confirmation is
correct and to promptly inform the Bank of any inaccuracies.

 

Unlike checks, you cannot place stop payments for purchases made by telephone,
on the Internet, or with your Visa Debit Card.

 

 34

 

 

EXHIBIT B

 

Cash Management Master Agreement

 

 

 

 

 

[tex10-2logo.jpg] 

  

CASH MANAGEMENT MASTER AGREEMENT

 

Customer: HARRIS & HARRIS GROUP, INC.

 

Date of Agreement:

 

TD Bank, N.A. (“Bank”) provides a broad range of non-consumer cash management
products and services to its customers. The customer identified above
(“Customer”) wishes to obtain from Bank, and Bank desires to provide to
Customer, those services that have been checked below:

 

1. TD TreasuryDirect Services (Appendix I) x       2. TD ACH Origination
Services (Appendix II) ¨       3. TD Wire Transfer Services (Appendix III) x    
  4. TD Sweep Services (Appendix IV) ¨       5. TD Positive Pay Services
(Appendix V) ¨

 

AFTER REVIEW OF SECTION 10 HEREIN,

CUSTOMER DECLINES POSITIVE PAY SERVICES x

*** [Customer must accept or decline the Positive Pay Services]

 

6. TD Controlled Disbursement Services (Appendix VI) ¨       7. TD Lockbox
Services (Appendix VII) ¨       8. TD Digital Express Services (Appendix VIII) ¨
      9. TD Account Reconcilement Services – Full (Appendix IX) ¨       10. TD
Account Reconcilement Services – Partial (Appendix X) ¨       11. TD Deposit
Reconcilement Services (Appendix XI) ¨       12. TD Check Imaging Services
(Appendix XII) ¨       13. TD Zero Balance Account Services (Appendix XIII) ¨  
    14. TD Currency Services (Appendix XIV) ¨       15. TD EscrowDirect Services
(Appendix XV) ¨       16. TD BAI2 File Transmission Services (Appendix XVI) ¨  
    17. TD Data Exchange Services (Appendix XVII) ¨       18. TD ACH Third Party
Sender Services (Appendix XVIII) ¨       19. TD Image Cash Letter Services
(Appendix XIX) ¨       20. TD Healthcare Remittance Management Services
(Appendix XX) ¨       21. TD Data Transmission Services (Appendix XXI) ¨      
22. Reserved (Appendix XXII) ¨       23. Reserved (Appendix XXIII) ¨       24.
TD RapidDeposit Services (Appendix XXIV)   ¨       25. TD WebExpress Services
(Appendix XXV) ¨

 



 1 of 18 

 

 

The “Cash Management Service(s)” or “Service(s)” shall hereafter mean the cash
management service(s) identified above and provided by Bank (and/or Bank’s
third-party service providers) to Customer pursuant to this Agreement, the
Appendices, including Amended Appendices, as defined below, exhibits, Setup
Form(s), and any service guides or manuals made available to Customer by Bank.

 

Agreement

 

This Cash Management Master Agreement (this “Agreement”) is by and between Bank
and Customer. Bank agrees to provide to Customer and Customer agrees to purchase
certain Cash Management Services (as defined above) offered by Bank. Bank and
Customer agree that the Cash Management Services will be governed by the terms
of this Agreement and the rules and procedures applicable to each of the
Services (collectively, the “Rules”). The Rules are contained in the Appendices
to this Agreement, and are hereby incorporated in and made a part of this
Agreement. This Agreement shall be effective when signed by both parties.

 

The following terms and conditions are applicable to all Cash Management
Services provided to Customer hereunder.

 

1.             Definitions.     Capitalized terms used in this Agreement and in
any Appendix, unless otherwise defined herein or therein, shall have the
meanings set forth below:

 

“Access Devices” means collectively all security, identification and
authentication mechanisms, including, without limitation, security codes or
tokens, PINs, electronic identities or signatures, encryption keys and/or
individual passwords associated with or necessary for Customer’s access to and
use of any Cash Management Services.

 

“Account” means an Account, as such term is defined in the Account Agreement,
used in connection with any Cash Management Services.

 

“Account Agreement” means the Business Deposit Account Agreement issued by Bank
and governing Customer’s deposit relationship with Bank, as the same may be
amended from time to time.

 

“Affiliate(s)" means, with respect to any party, any company controlled by,
under the control of, or under common control with such party.

 

“Amended Appendix” means an amendment to an Appendix that supplements or
revises, but does not revoke in its entirety, a prior Appendix for a particular
Service.

 

“Appendix” means a description of the rules and procedures applicable to a
particular Service to be provided by Bank to Customer. Each such Appendix,
including any Amended Appendix, is incorporated herein by reference and made a
part hereof. If there is any conflict between the provisions of this Agreement
and any Appendix or Amended Appendix, the Appendix or Amended Appendix shall
govern, but only to the extent reasonably necessary to resolve such conflict.

 

“Authorized Representative” means a person designated by Customer as an
individual authorized to act on behalf of Customer and/or authorized to access
and use the Services, as evidenced by certified copies of resolutions from
Customer’s board of directors or other governing body, if any, or other
certificate or evidence of authority satisfactory to Bank, including, without
limitation, any Customer enrollment or Setup Form(s) completed by Customer.

 

“Bank Internet System” means Bank’s Internet-based electronic information
delivery and transaction initiation system, as may be offered by Bank from time
to time, including but not limited to Bank’s TreasuryDirect Services and
WebExpress Services.

 

“Bank Internet System Agreement” means the agreement issued by Bank and
governing Customer’s use of the Bank Internet System.

 

“Business Day" has the meaning given to it in the Account Agreement.

 

“Calendar Day” has the meaning given to it in the Account Agreement.

 



 2 of 18 

 

 

“Primary Account" means the Account designated by Customer to which any direct
Service fees due Bank may be charged in accordance with this Agreement. Unless
otherwise agreed upon in writing by Bank, the address for Customer associated
with the Primary Account shall be the address to which all notices and other
communications concerning the Services may be sent by Bank.

 

“Substitute Check” has the meaning given to it in Section 3(16) of the Check
Clearing for the 21st Century Act (“Check 21”), P.L. 108-100, 12 U.S.C. §
5001(16).

 

2.            The Services.

 

2.1           Bank shall provide to Customer, subject to this Agreement and the
applicable Appendix, all Cash Management Services that Customer may request from
time to time. Bank shall not be required to provide any Services specified in an
Appendix unless Customer also provides all information reasonably required by
Bank to provide to Customer the Service(s) specified therein.

 

2.2           Customer, through its Authorized Representative, may use the
Services solely in accordance with the terms and conditions of this Agreement
and the related Appendices.

 

2.3           With the exception of scheduled off-peak downtime periods, Bank
shall make all reasonable efforts to make the Services available to Customer
each Business Day.

 

2.4           Access to on-line Services will be denied if invalid Access
Devices are used or if the user exceeds the number of invalid attempts allowed
by Bank.

 

2.5           Customer is authorized to use the Services only for the purposes
and in the manner contemplated by this Agreement.

 

2.6           Customer agrees to cooperate with Bank, as Bank may reasonably
request, in conjunction with the performance of the Services.

 

2.7           Customer agrees to comply with the Rules, as they may be amended
from time to time by Bank.

 

2.8           A number of Bank’s Services are subject to processing cut-off
times on a Business Day. Customer can obtain information on Bank’s current
cut-off time(s) for Service(s) by reviewing the relevant Service’s Setup
Form(s), as applicable, or by calling Cash Management Customer Care at
1-866-475-7262, or by contacting Customer’s Cash Management Sales
Representative. Instructions received after a cut-off time or on a day other
than a Business Day may be deemed received as of the next Business Day.

 

2.9           Bank may make changes to this Agreement and any Appendix at any
time by providing notice to Customer in accordance with the terms of this
Agreement or as may be required by applicable law. Notwithstanding anything to
the contrary herein, any Appendix that provides for an alternative form and
method for making changes to such Appendix and for providing notice of the same
shall govern for that Service. Further, notwithstanding anything to the contrary
in this Agreement or in any Appendix, if Bank believes immediate action is
required for security of Bank or Customer funds, Bank may immediately initiate
changes to any procedures and provide prompt subsequent notice thereof to
Customer.

 

2.10         In connection with this Agreement and the Services, Customer agrees
that it shall present, and Bank shall have a duty to process, only Substitute
Cheeks that are created by financial institutions; provided, however, that this
limitation shall not apply to Substitute Checks created with data from Customer
pursuant to any Appendix for Services involving the creation of electronic check
images using check conversion technology.

 

3.Covenants, Representations and Warranties.

 

3.1           Customer represents and warrants that the individual(s) executing
this Agreement has/have been authorized by all necessary Customer action to sign
such agreements and to issue such instructions as may be necessary to carry out
the purposes and intent of this Agreement and to enable Customer to receive each
selected Service. Each Authorized Representative whom Customer permits to access
and use the Services is duly authorized by all necessary action on the part of
Customer to (i) access the Account(s) and use the Services; (ii) access any
information related to any Aceount(s) to which the Authorized Representative has
access and (iii) engage in any transaction relating to any Account(s) to which
the Authorized Representative has access.

 

3.2           Bank may unconditionally rely on the validity and accuracy of any
communication or transaction made, or purported to be made, by an Authorized
Representative.

 

3.3           Customer shall take all reasonable measures and exercise all
reasonable precautions to prevent the unauthorized disclosure or use of all
Access Devices associated with or necessary for Customer’s use of the Services.

 

3.4           Customer is not a “consumer” as such term is defined in the
regulations promulgated pursuant to the Gramm-Leach-Bliley Act, 15
U.S.C. § 6801 et seq., nor a legal representative of a “consumer.”

 

3.5           Customer shall use the Services only for its own lawful business
purposes. Customer shall not use the Services for or on behalf of any third
party. Customer shall take all reasonable measures and exercise reasonable
precautions to ensure that Customer officers, employees and Authorized
Representatives do not use the Services for personal, family or household
purposes, or any other purpose not contemplated by this Agreement.

 



 3 of 18 

 

 

3.6           Customer and Bank shall comply with (i) all applicable laws,
regulations, rules and orders; (ii) the Account Agreement; (iii) all applicable
National Automated Clearing House Association (“NACHA”) rules, regulations, and
policies; (iv) the Uniform Commercial Code; (v) Office of Foreign Asset Control
(“OFAC”) sanctions; and (vi) all applicable laws, regulations and orders
administered by FinCEN (collectively (i) through (vi), “Compliance Laws”).

 

4.            Account Agreement; Service Fees,

 

4.1           Bank and Customer agree that any Account established by Customer
in connection with Services offered by Bank shall be governed by the Account
Agreement, including one or more fee schedules issued by Bank for the Account.
If there is any conflict between the terms and provisions of this Agreement and
the Account Agreement, the terms and provisions of this Agreement shall govern,
but only to the extent reasonably necessary to resolve such conflict.

 

4.2           Customer agrees to compensate Bank for all Accounts and Services
that Bank provides pursuant to this Agreement, including any Appendices, in
accordance with the applicable fee schedules or agreements between Bank and
Customer in effect from time to time that apply to the Services (the “Service
Fees”). By signing below, Customer acknowledges receipt of the Account Agreement
and acceptance of the Service Fees, and agrees to be bound by their terms, as
those terms may be amended from time to time.

 

4.3           Customer authorizes Bank to charge the Primary Account for all
applicable charges and fees to the extent that such charges and fees are not
offset by earnings credits or other allowances for Customer’s Account(s), If the
balance of available funds in the Primary Account is not sufficient to cover
such fees, Bank may charge such fees to any other deposit Account maintained by
Customer with Bank. Customer also agrees to pay all sales, use or other taxes
(other than taxes based upon Bank’s net income) that may be applicable to the
Services provided by Bank hereunder. Bank may charge a service charge for
Account research requested by Customer in accordance with the published schedule
of charges for such research.

 

4.4           Bank may amend Service Fee(s), in aggregate or individually, at
any time. To the extent that such changes adversely affect Customer, Bank will
use commercially reasonable efforts to give notice to Customer of such changes,
in accordance with applicable law, or as may otherwise be agreed to by the
parties.

 

5.             Customer Identification Program.     Customer agrees to provide
to Bank, before Bank begins providing any Services to Customer, any and all
information required to comply with applicable law and Bank’s policies and
procedures relating to customer identification. Such information may include,
without limitation, official certificates of customer existence, copies of
Customer formation agreements, business resolutions or equivalent documents, in
a form acceptable to Bank authorizing Customer to enter into this Agreement and
to receive Services from Bank pursuant hereto, and designating certain
individuals as Customer’s Authorized Representatives.

 

6.             Software.

 

6.1           Bank may supply Customer with certain software owned by or
licensed to Bank to be used by Customer in connection with the Services.
Customer agrees that all such software is and shall remain the sole property of
Bank and/or the vendor of such software. Customer agrees to comply with all of
the terms and conditions of all such license agreements and other documents to
which Customer agrees to be bound. Unless otherwise agreed in writing between
Bank and Customer, Customer shall be responsible for the payment of all costs of
software, installation of any software provided to Customer in connection with
the Services, as well as for selection, installation, maintenance and repair of
all hardware required on Customer’s premises for the successful operation of the
software.

 

6.2           Customer shall indemnify, defend and hold harmless Bank, its
successors and assigns, from and against any loss, damage or other claim or
liability attributable to Customer’s unauthorized distribution or disclosure of
any software provided with the Services or any other breach by Customer of any
software license. The provisions of this paragraph shall survive termination of
this Agreement.

 

6.3           Any breach or threatened breach of this Section will cause
immediate irreparable injury to Bank, and Customer agrees that injunctive
relief, including preliminary injunctive relief and specific performance, should
be awarded as appropriate to remedy such breach, without limiting Bank’s right
to other remedies available in the case of such a breach. Bank may apply to a
court for preliminary injunctive relief, permanent injunctive relief and
specific performance, but such application shall not abrogate Bank’s right to
proceed with an action in a court of competent jurisdiction in order to resolve
the underlying dispute.

 

7.            Computer Requirements.    For certain Cash Management Services,
Customer will need to provide at Customer’s own expense, a computer, all
software and necessary telephone lines, Internet or other connections and
equipment as needed to access the Services (collectively, the “Computer”).
Customer’s Internet or other web browser software must support a minimum 128-bit
SSL encryption or other security measures as Bank may specify from time to time.
Customer’s browser must be one that is certified and supported by Bank for
optimal performance. Customer is responsible for the installation, maintenance
and operation of the Computer and all related charges. Customer is responsible
for installing and maintaining appropriate virus protection software on
Customer’s Computer. Bank is not responsible for any errors or failures caused
by any malfunction of the Computer or any Computer virus or related problems
that may be associated with access to or use of the Services or the Computer.
Bank also is not responsible for any losses or delays in transmission of
information Customer provides to Bank or otherwise arising out of or incurred in
connection with the use of any Internet or other service provider providing
Customer’s connection to the Internet or any browser software.

 



 4 of 18 

 

 

8.           Bank Third Parties.

 

8.1           Customer acknowledges that certain third parties, agents or
independent service providers (hereinafter “Third Parties”) may, from time to
time, provide services (“Third Party Services”) to Bank in connection with
Bank’s provision of the Services to Customer and that accordingly, Bank’s
ability to provide the Services hereunder may be contingent upon the continuing
availability of certain services from such Third Parties. Third Party Services
may involve the processing and/or transmission of Customer’s data, instructions
(oral or written) and funds. In addition, Customer agrees that Bank may disclose
Customer’s financial information to such Third Parties (i) where it is necessary
to provide the Services requested; (ii) in order to comply with laws, government
agency rules or orders, court orders, subpoenas or other legal process or in
order to give information to any government agency or official having legal
authority to request such information; or (iii) when Customer gives its written
permission.

 

8.2           Bank will be responsible for the acts and omissions of its Third
Parties in the same manner as if Bank had performed that portion of the Services
itself, and no claim may be brought by Customer against such Third Parties.
Notwithstanding the foregoing, any claims against Bank (with respect to the acts
or omissions of its Third Parties) or its Third Parties shall be subject to the
limitations of liability set forth herein to the same extent as if Bank had
performed that portion of the Services itself. However, Bank will not be deemed
to be the agent of, or responsible for, the acts or omissions of any person
(other than its Third Parties), and no such person shall be deemed Bank’s agent.

 

9.          Customer Information; Security Procedures.

 

9.1           In providing the Services, Bank shall be entitled to rely upon the
accuracy of all information and authorizations received from Customer or an
Authorized Representative and the authenticity of any signatures purporting to
be of Customer or an Authorized Representative. Customer agrees promptly to
notify Bank of any changes to any information or authorizations provided to Bank
in connection with the Services, and further agrees to promptly execute any new
or additional documentation Bank reasonably deems necessary from time to time in
order to continue to provide the Services to Customer.

 

9.2           Customer agrees that it shall be solely responsible for ensuring
compliance with any security procedures established by Bank in connection with
the Services, as such may be amended from time to time, and that Bank shall have
no liability for any losses sustained by Customer as a result of a breach of
security procedures if Bank has substantially complied with the security
procedures.

 

9.3           Bank shall be entitled to rely on any written list of Authorized
Representatives provided to Bank by Customer until revoked or modified by
Customer in writing. Customer agrees that Bank may refuse to comply with
requests from any individual until Bank receives documentation reasonably
satisfactory to it confirming the individual’s authority. Bank shall be entitled
to rely on any notice or other writing believed by it in good faith to be
genuine and correct and to have been signed by the individual purporting to have
signed such notice or other writing. Bank may also accept verbal instructions
from persons identifying themselves as an Authorized Representative, and Bank’s
only obligation to verify the identity of such person as an Authorized
Representative shall be to call back such person at a telephone number(s)
provided to Bank by Customer. Bank may, but shall have no obligation to, call
back an Authorized Representative other than the Authorized Representative from
whom Bank purportedly received an instruction. Bank may, but shall have no
obligation to, request additional confirmation, written or verbal, of an
instruction received via telephone at any time or for any reason whatsoever
prior to executing the instruction. Bank may also in its discretion require the
use of security codes for Authorized Representatives and/or for receiving
instructions or items from Customer. Customer understands and agrees, and
Customer shall advise each Authorized Representative that, Bank may, at Bank’s
option, record telephone conversations regarding instructions received from an
Authorized Representative.

 

9.4           Any security procedures maintained by Bank are not intended to
detect errors in the content of an instruction received from Customer or
Customer’s agent or vendor. Any errors in an instruction from Customer,
Customer’s Authorized Representative, agent or vendor shall be Customer’s sole
responsibility. Customer agrees that all security procedures described in this
Agreement and applicable Appendix are commercially reasonable and that Bank may
charge Customer’s Account for any instruction that Bank executed in good faith
and in conformity with the security procedures, whether or not the transfer is
in fact authorized.

 

9.5           Customer agrees to adopt and implement commercially reasonable
policies, procedures and systems to provide security to information being
transmitted and to receive, store, transmit and destroy data or information in a
secure manner to prevent loss, theft or unauthorized access to data or
information (“Data Breaches”). Customer also agrees that it will promptly
investigate any suspected Data Breaches and monitor its systems regularly for
unauthorized intrusions. Customer will provide timely and accurate notification
to Bank of any Data Breaches when known or reasonably suspected by Customer and
will take all reasonable measures, including, without limitation, retaining
competent forensic experts, to determine the scope of and data or transactions
affected by any Data Breaches, and immediately providing all such information to
Bank.

 



 5 of 18 

 

 

9.6           BANK’S SECURITY PROCEDURES ARE STRICTLY CONFIDENTIAL AND SHOULD BE
DISCLOSED ONLY TO THOSE INDIVIDUALS WHO ARE REQUIRED TO KNOW THEM. IF A SECURITY
PROCEDURE INVOLVES THE USE OF ACCESS DEVICES, THE CUSTOMER SHALL BE RESPONSIBLE
TO SAFEGUARD THESE ACCESS DEVICES AND MAKE THEM AVAILABLE ONLY TO DESIGNATED
INDIVIDUALS. CUSTOMER HAS THE SOLE RESPONSIBILITY TO INSTRUCT THOSE INDIVIDUALS
THAT THEY MUST NOT DISCLOSE OR OTHERWISE MAKE AVAILABLE TO UNAUTHORIZED PERSONS
THE SECURITY PROCEDURE OR ACCESS DEVICES TO ANYONE. CUSTOMER HAS THE SOLE
RESPONSIBILITY TO ESTABLISH AND MAINTAIN PROCEDURES TO ASSURE THE
CONFIDENTIALITY OF ANY PROTECTED ACCESS TO THE SECURITY PROCEDURE.

 

10.         Fraud Detection / Deterrence; Positive Pay.

 

10.1         General.    From time to time, Bank may make certain products and
services that are designed to detect and/or deter check or other fraud available
to Customer. While no product or service will be completely effective, Bank
believes that the products and services it may offer will reduce the likelihood
that certain types of fraudulent items will be paid against Customer’s Account.
Customer agrees that if it fails to implement any of these products or services,
or fails to follow these and other precautions reasonable for Customer’s
particular circumstances, Customer will be precluded from asserting any claims
against Bank for paying any unauthorized, altered, counterfeit or other
fraudulent item that such product, service, or precaution was designed to detect
or deter, and Bank will not be required to re-credit Customer’s Account or
otherwise have any liability for paying such items.

 

10.2         Positive Pay.    Positive Pay has, in particular, been identified
as a Service that will reduce the likelihood that certain types of fraudulent
checks will be paid against Customer’s Account. Customer acknowledges that
Positive Pay is a Service that has been identified by Bank as reducing the risk
of fraudulent items being paid against Customer’s Account when such Service is
adopted and fully utilized by Customer. Failure of Customer to adopt and utilize
this Service is a failure to exercise ordinary care, and, accordingly, Customer
will be precluded from asserting any claims against Bank for paying any
unauthorized, altered, counterfeit or other fraudulent item, and Bank will not
be required to re-credit Customer’s Account or otherwise have liability for
paying such items.

 

11.         Duty to Inspect.    Customer is responsible for monitoring all
Services provided by Bank, including each individual transaction processed by
Bank, and notifying Bank of any errors or other problems within ten (10)
Calendar Days (or such longer period as may be required by applicable law) after
Bank has made available to Customer any report, statement or other material
containing or reflecting the error, including an Account analysis statement or
on-line Account access. Except to the extent required by law, failure to notify
Bank of an error or problem within such time will relieve Bank of any and all
liability for interest upon correction of the error or problem (and for any loss
from any subsequent transaction involving the same error or problem). In the
event Customer fails to report such error or problem within thirty (30) Calendar
Days after Bank made available such report, statement or on-line Account access,
the transaction shall be deemed to have been properly authorized and executed,
and Bank shall have no liability with respect to any error or problem. Customer
agrees that its sole remedy in the event of an error in implementing any
selection with the Services shall be to have Bank correct the error within a
reasonable period of time after discovering or receiving notice of the error
from Customer.

 

12.         Overdrafts; Set-off.     Bank may, but shall not be obligated to,
complete any transaction in connection with providing the Services if there are
insufficient available funds in Customer’s Account(s) to complete the
transaction. In the event any actions by Customer result in an overdraft in any
of Customer’s Accounts, including but not limited to Customer’s failure to
maintain sufficient balances in any of Customer’s Accounts, Customer shall be
responsible for repaying the overdraft immediately, without notice or demand.
Bank has the right, in addition to all other rights and remedies available to
it, to set off the unpaid balance of any amount owed it in connection with the
Services against any debt owing to Customer by Bank, including, without
limitation, any obligation under a repurchase agreement or any funds held at any
time by Bank, whether collected or in the process of collection, or in any other
Account maintained by Customer at, or evidenced by any certificate of deposit
issued by, Bank. If any of Customer’s Accounts become overdrawn, underfunded or
for any reason contain a negative balance, then Bank shall have the right of
set-off against all of Customer’s Accounts and other property or deposit
Accounts maintained at Bank, and Bank shall have the right to enforce its
interests in collateral held by it to secure debts of Customer to Bank arising
from notes or other indebtedness now or hereafter owing or existing under this
Agreement, whether or not matured or liquidated.

 

13.         Transaction Limits.

 

13.1         In the event that providing the Services to Customer results in
unacceptable credit exposure or other risk to Bank, or will cause Bank to
violate any law, regulation, rule or order to which it is subject, Bank may, in
Bank’s sole and exclusive discretion, without prior notice, limit Customer’s
transaction volume or dollar amount and refuse to execute transactions that
exceed any such limit, or Bank may terminate any Service then being provided to
Customer.

 



 6 of 18 

 

 

13.2         Customer shall, upon request by Bank from time to time, provide
Bank with such financial information and statements and such other documentation
as Bank reasonably determines to be necessary or appropriate showing Customer’s
financial condition, assets, liabilities, stockholder’s equity, current income
and surplus, and such other information regarding the financial condition of
Customer as Bank may reasonably request to enable Bank to evaluate its exposure
or risk. Any limits established by Bank hereunder shall be made in Bank’s sole
discretion and shall be communicated promptly to Customer.

 

14.         Term and Termination.

 

14.1         This Agreement shall be effective when (i) signed by an Authorized
Representative of Customer and accepted by Bank, and (ii) Customer delivers to
Bank all documents and information, including any Setup Form(s) and electronic
data, reasonably required by Bank prior to commencing to provide the Services.
Bank will determine the adequacy of such documentation and information in its
sole discretion and may refuse to provide the Services to Customer until
adequate documentation and information are provided.

 

14.2         This Agreement shall continue in effect until terminated by either
party with ten (10) Calendar Days’ prior written notice to the other, provided
that Customer may terminate this Agreement or any Appendix immediately upon its
receipt of notice from Bank of a change in or amendment of the provisions of
this Agreement, the Services or any Appendix that is not acceptable to Customer,
in accordance with Section 21 of this Agreement. Either party may terminate an
Appendix in accordance with the provisions of this Section without terminating
either this Agreement or any other Appendix. Upon termination of this Agreement
or any Appendix, Customer shall, at its expense, return to Bank, in the same
condition as when delivered to Customer, normal wear and tear excepted, all
property belonging to Bank and all proprietary material delivered to Customer in
connection with the terminated Service(s).

 

14.3         If an Appendix is terminated in accordance with this Agreement,
Customer must contact Cash Management Customer Care for instructions regarding
the cancellation of all future dated payments and transfers. Bank may continue
to make payments and transfers and to perform other Services that Customer has
previously authorized or may subsequently authorize; however, Bank is not under
any obligation to do so. Bank will not be liable if it chooses to make any
payment or transfer or to perform any other Services that Customer has
previously authorized or subsequently authorizes after an Appendix had
terminated.

 

14.4         Notwithstanding the foregoing, Bank may, without prior notice,
terminate this Agreement and terminate or suspend any Service(s) provided to
Customer pursuant hereto (i) if Customer or Bank closes any Account established
in connection with the Service, (ii) if Bank determines that Customer has failed
to maintain a financial condition deemed reasonably satisfactory to Bank to
minimize any credit or other risks to Bank in providing Services to Customer,
including the commencement of a voluntary or involuntary proceeding under the
United States Bankruptcy Code or other statute or regulation relating to
bankruptcy or relief of debtors, (iii) in the event of a material breach,
default in the performance or observance of any term, or breach of any
representation or warranty by Customer, (iv) in the event of default by Customer
in the payment of any sum owed by Customer to Bank hereunder or under any note
or other agreement, (v) if there has been a seizure, attachment, or garnishment
of Customer’s Accounts, assets or properties, (vi) if Bank believes immediate
action is required for the security of Bank or Customer funds or (vii) if Bank
reasonably believes that the continued provision of Services in accordance with
the terms of this Agreement or any Appendix would violate federal, state or
local laws or regulations, or would subject Bank to unacceptable risk of loss.
In the event of any termination hereunder, all fees due Bank under this
Agreement as of the time of termination shall become immediately due and
payable. Notwithstanding any termination, this Agreement shall remain in full
force and effect with respect to all transactions initiated prior to such
termination.

 

15.         Limitation of Liability; Disclaimer of Warranties.

 

15.1         Except to the extent required by law, the liability of Bank in
connection with the Services will be limited to actual damages sustained by
Customer and only to the extent such damages are a direct result of Bank’s gross
negligence, willful misconduct, or bad faith. In no event shall Bank be liable
for any consequential, special, or indirect loss or damage that Customer may
suffer or incur in connection with the Services, including, without limitation,
attorneys’ fees, lost earnings or profits and loss or damage from subsequent
wrongful dishonor resulting from Bank’s acts, regardless of whether the
likelihood of such loss or damage was known by Bank and regardless of the basis,
theory or nature of the action on which a claim is asserted. Except to the
extent otherwise provided by law, Bank’s aggregate liability to Customer for all
losses, damages, and expenses incurred in connection with any single claim shall
not exceed an amount equal to the monthly billing paid by, charged to or
otherwise assessed against Customer for Services over the three (3) month-period
immediately preceding the date on which the damage or injury giving rise to such
claim is alleged to have occurred or such fewer number of preceding months as
this Agreement has been in effect. This Agreement is only between Bank and
Customer, and Bank shall have no liability hereunder to any third party.

 



 7 of 18 

 

 

15.2         Except as otherwise expressly provided in Section 8 of this
Agreement, Bank shall not be liable for any loss, damage or injiuy caused by any
act or omission of any third party; for any charges imposed by any third party;
or for any loss, damage or injury caused by any failure of the hardware or
software utilized by a third party to provide Services to Customer.

 

15.3         Bank shall not be liable or responsible for damages incurred as a
result of data supplied by Customer that is inaccurate, incomplete, not current,
or lost in transmission. It is understood that Bank assumes no liability or
responsibility for the inaccuracy, incompleteness or incorrectness of data as a
result of such data having been supplied to Customer through data transmission.

 

15.4         Bank is not liable for failing to act sooner than required by any
Appendix or applicable law. Bank also has no liability for failing to take
action if Bank had discretion not to act.

 

15.5         Bank shall not be responsible for Customer's acts or omissions
(including, without limitation, the amount, accuracy, timeliness of transmittal
or due authorization of any entry, funds transfer order, or other instruction
received from Customer) or the acts or omissions of any other person, including,
without limitation, any Automated Clearing House processor, any Federal Reserve
Bank, any financial institution or bank, any transmission or communication
facility, any receiver or receiving depository financial institution, including,
without limitation, the return of an entry or rejection of a funds transfer
order by such receiver or receiving depository financial institutions, and no
such person shall be deemed Bank's agent. Bank shall be excused from failing to
transmit or delay in transmitting an entry or funds transfer order if such
transmittal would result in Bank's having exceeded any limitation upon its
intra-day net funds position established pursuant to Federal Reserve guidelines
or otherwise violating any provision of any risk control program of the Federal
Reserve or any rule or regulation of any other U.S. governmental regulatory
authority. In no event shall Bank be liable for any damages resulting from
Bank’s action or inaction which is consistent with regulations issued by the
Board of Governors of the Federal Reserve System, operating circulars issued by
a Federal Reserve Bank or general banking customs and usage. To the extent
required by applicable laws, Bank will compensate Customer for loss of interest
on funds as a direct result of Bank’s failure to comply with such laws in
executing electronic transfers of funds, if such failure was within Bank’s
control. Bank shall not be liable for Customer’s attorney’s fees in connection
with any such claim.

 

15.6         CUSTOMER EXPRESSLY AGREES THAT USE OF THE SERVICES IS AT CUSTOMER’S
SOLE RISK, AND THE SERVICE IS PROVIDED “AS IS,’’ AND BANK AND ITS SERVICE
PROVIDERS AND AGENTS DO NOT MAKE, AND EXPRESSLY DISCLAIM ANY. WARRANTIES, EITHER
EXPRESSED OR IMPLIED, WITH RESPECT TO THE SERVICES, INCLUDING WITHOUT LIMITATION
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, OR NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS, OR THAT THE SERVICES
WILL BE UNINTERRUPTED OR ERROR FREE, WITHOUT BREACHES OF SECURITY OR WITHOUT
DELAYS. IN THOSE STATES THAT DO NOT ALLOW THE EXCLUSION OR LIMITATION OF
LIABILITY, THE LIABILITY OF BANK AND ITS SERVICE PROVIDERS AND AGENTS IS LIMITED
TO THE FULLEST POSSIBLE EXTENT PERMITTED BY LAW.

 

15.7         The provisions of this Section 15 shall survive termination of this
Agreement.

 

16.         Indemnification.

 

16.1         Except as otherwise expressly prohibited or limited by law,
Customer shall indemnify and hold Bank harmless from any and all liabilities,
losses, damages, costs, and expenses of any kind (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceedings, whether or not Bank shall
be designated a party thereto) which may be incurred by Bank relating to or
arising out of:

 

(i)          any claim of any person that (a) Bank is responsible for any act or
omission of Customer or (b) a Customer payment order contravenes or compromises
the rights, title or interest of any third party, or contravenes any law, rule,
regulation, ordinance, court order or other mandate or prohibition with the
force or effect of law;

 

(ii)         any failure by Customer to observe and perform properly all of its
obligations hereunder or any wrongful act of Customer or any of its Affiliates;

 

(iii)        any breach by Customer of any of its warranties, representations or
agreements;

 

(iv)        any action taken by Bank in reasonable reliance upon information
provided to Bank by Customer or any Affiliate or subsidiary of Customer; and

 

(v)         any legal action that Bank responds to or initiates, including any
interpleader action Bank commences, involving Customer or Customer’s Account(s),
including without limitation, any state or federal legal process, writ of
attachment, execution, garnishment, tax levy or subpoena.

 

16.2         Notwithstanding the foregoing, Bank shall have no right to be
indemnified hereunder for losses resulting from its own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.

 



 8 of 18 

 

 

16.3         The provisions of this Section 16 shall survive termination of this
Agreement.

 

17.          Lawyer Trust Accounts.     This Section 17 applies to law firms
that have established lawyer trust accounts, including but not limited to IOLTA,
IOTA and IOLA Accounts (collectively, “Lawyer Trust Accounts”), in the State of
New Jersey and as may be applicable under other States’ laws. In the event that
Customer is a law firm in the State of New Jersey or such other State(s) as may
be applicable, and Customer’s clients’ funds are held in Lawyer Trust
Account(s), Customer agrees and shall ensure that only lawyers that are
Authorized Representatives of Customer may initiate debits from such Lawyer
Trust Account(s). Such debit transfers may include, but are not limited to,
wire, ACH and book transfers through the Bank Internet System or through such
other Services as may be made available by Bank from time to time.

 

18.          Force Majeure.     Neither party shall bear responsibility for
non-performance of this Agreement to the extent that such non-performance is
caused by an event beyond that party’s control, including, but not necessarily
limited to, fire, casualty, breakdown in equipment or failure of
telecommunications or data processing services, lockout, strike, unavoidable
accident, act of God, riot, war or the enactment, issuance or operation of any
adverse governmental law, ruling, regulation, order or decree, or an emergency
that prevents Bank or Customer from operating normally.

 

19.          Documentation.     The parties acknowledge and agree that all
documents evidencing, relating to or arising from the parties’ relationship may
be scanned or otherwise imaged and electronically stored and the originals
(including manually signed originals) destroyed. The parties agree to treat such
imaged documents as original documents and further agree that such reproductions
and copies may be used and introduced as evidence at any legal proceedings
including, without limitation, trials and arbitrations, relating to or arising
under this Agreement.

 

20.          Entire Agreement.     Bank and Customer acknowledge and agree that
this Agreement and any amendments hereto, all other documents incorporated by
reference therein, and Appendices constitute the complete and exclusive
statement of the agreement between them with respect to the Services, and
supersede any prior oral or written understandings, representations, and
agreements between the parties relating to the Services.

 

21.          Amendments.     Bank may, at any time, amend this Agreement, the
Services or Appendices in its sole discretion and from time to time. Except as
expressly provided otherwise in this Agreement, any such changes generally will
be effective immediately upon notice to Customer as described below. Customer
will be deemed to accept any such changes if Customer accesses or uses any of
the Services after the date on which the change becomes effective. Customer will
remain obligated under this Agreement and any Appendices, including without
limitation, being obligated to pay all amounts owing thereunder, even if Bank
amends this Agreement or any Appendices. Notwithstanding anything to the
contrary in this Agreement or in any Appendix, if Bank believes immediate action
is required for security of Bank or Customer funds, Bank may immediately
initiate changes to any security procedures and provide prompt subsequent notice
thereof to Customer.

 

22.          Severability.     If any provision of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable as written,
that provision shall be interpreted so as to achieve, to the extent permitted by
applicable law, the purposes intended by the original provision, and the
remaining provisions of this Agreement shall continue intact. In the event that
any statute, regulation or government policy to which Bank is subject and that
governs or affects the transactions contemplated by this Agreement, would
invalidate or modify any portion of this Agreement, then this Agreement or any
part thereof shall be deemed amended to the extent necessary to comply with such
statute, regulation or policy, and Bank shall incur no liability to Customer as
a result of Bank’s compliance with such statute, regulation or policy.

 

23.          Assignment and Delegation.     Bank may assign any of its rights or
delegate any of its responsibilities in whole or in part without notice to or
consent from Customer. Customer may not assign, delegate or otherwise transfer
its rights or responsibilities under this Agreement without Bank’s prior written
consent, which consent Bank may grant or withhold in its sole discretion.

 

24.          Successors.     This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

 

25.          Non-Waiver.     No deviation from any of the terms and conditions
set forth or incorporated in this Agreement shall constitute a waiver of any
right or duty of either party, and the failure of either party to exercise any
of its rights hereunder on any occasion shall not be deemed to be a waiver of
such rights on any future occasion.

 

26.          Governing Law.     Any claim, controversy or dispute arising under
or related to this Agreement shall be governed by and interpreted in accordance
with federal law and, to the extent not preempted or inconsistent therewith, by
the laws of the State of New Jersey.

 

27.          Notices.

 

27.1         Except as otherwise expressly provided in this Agreement, all
notices that are required or permitted to be given by Customer (including all
documents incorporated herein by reference) shall be sent by first class mail,
postage prepaid, and addressed to Bank at the address provided to Customer in
writing for that purpose. All such notices shall be effective upon receipt.

 



 9 of 18 

 

 

27.2         Customer authorizes Bank to, and Customer agrees that Bank may,
send any notice or communication that Bank is required or permitted to give to
Customer under this Agreement, including but not limited to notice of any change
to the Services, this Agreement or any Appendix, to Customer’s business mailing
address or Customer’s business e-mail address as it appears on Bank’s records,
or electronically by posting the notice on Bank’s website, on an Account
statement or via facsimile, and that any such notice or communication will be
effective and deemed delivered when provided to Customer in such a manner.
Customer agrees to notify Bank promptly about any change in Customer’s business
mailing or Customer’s business e-mail address and acknowledges and agrees that
no such change will be effective until Bank has had a reasonable opportunity to
act upon such notice. Customer agrees that Bank may consider any such notice or
communication as being given to all Account owners when such notice or
communication is given to any one Account owner.

 

 

28.         Jury Trial Waiver. BANK AND CUSTOMER EACH AGREE THAT NEITHER BANK
NOR CUSTOMER SHALL (I) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS AGREEMENT
OR ANY ACCOUNT OR THE DEALINGS OF THE RELATIONSHIP BETWEEN BANK AND CUSTOMER, OR
(II) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANOTHER IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION SHALL BE
SUBJECT TO NO EXCEPTIONS. NEITHER BANK NOR CUSTOMER HAS AGREED WITH OR
REPRESENTED TO THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES. BANK AND CUSTOMER EACH ACKNOWLEDGE THAT THIS WAIVER
HAS BEEN KNOWINGLY AND VOLUNTARILY MADE. The provisions of this Section 28 shall
survive termination of this Agreement.

 

29.         Beneficiaries. This Agreement is for the benefit only of the
undersigned parties hereto and is not intended to and shall not be construed as
granting any rights to or otherwise benefiting any other person.

 

30.         Recording of Communications. Customer and Bank agree that all
telephone conversations or data transmissions between them or their agents made
in connection with this Agreement may be recorded and retained by either party
by use of any reasonable means.

 

31.         Facsimile Signature. The parties acknowledge and agree that this
Agreement and any Appendix or Amended Appendices may be executed and delivered
by facsimile, and that a facsimile signature shall be treated as and have the
same force and effect as an original signature. Notwithstanding the foregoing,
Bank may, in its sole and exclusive discretion, also require Customer to deliver
this Agreement and any Appendix or Amended Appendices with an original signature
for its records.

 

32.         Relationship. Customer and Bank are not, and Customer and Bank’s
licensors are not, partners, joint venturers or agents of each other as a result
of this Agreement.

 

33.         Section Headings. The section headings used in this Agreement are
only meant to organize this Agreement, and do not in any way limit or define
Customer’s or Bank’s rights or obligations.

 



IN WITNESS WHEREOF, Customer and Bank have duly caused this Agreement, including
all applicable Appendices, to be executed by an Authorized Representative.

 

HARRIS & HARRIS GROUP, INC.   TD BANK, N.A. (Customer)           1450 Broadway,
24th Floor     New York, NY 10018     (Address)           By:   By: (Signature
of Authorized Representative)   (Signature)       Print Name:   Print
Name:  Teresa M. Breen       Title:   Title:  Vice President, Cash Management
Officer



 



 10 of 18 

 

 

[tex10-2logo.jpg] 

 

APPENDIX I

 

TD TREASURYDIRECT SERVICES

 

This Appendix is incorporated by reference into the parties’ Cash Management
Master Agreement and governs Customer’s use of the Bank Internet System (or
“TreasuryDirect”). All capitalized terms used herein without definition shall
have the meanings given to them in the parties’ Cash Management Master
Agreement. Except as otherwise expressly provided in this Appendix, to the
extent that this Appendix is inconsistent with the provisions of the Cash
Management Master Agreement, this Appendix and any amendment hereto from time to
time shall control, but only to the extent necessary to resolve such conflict.

 

TERMS AND CONDITIONS

 

1.Definitions.

 

“Account(s)” means a checking, regular statement savings, money market deposit,
certificate of deposit, investment or commercial loan account(s) Customer
maintains with Bank for business or non-consumer purposes that is designated by
Customer for use with the Services, as described below.

 

“Account Agreement” means any and all agreements between Customer and Bank which
govern Customer Accounts (as defined above) and which were provided to Customer
when Customer opened its Account(s), or any other documents governing Customer’s
Account(s), each as may be amended from time to time.

 

“Administrator” or “Account Administrator" means Customer’s employee(s) or other
person(s) that Customer (or any Administrator designated by Customer) designates
on the Services’ Setup Form(s) (or by on-line changes to such designations as
described below) as being its Authorized Representative, or as authorized to act
on Customer’s behalf, with respect to the Services.

 

“Appendix” means this TreasuryDirect Services Appendix, including all
procedures, Setup Form(s), exhibits, schedules, documents and agreements
referenced herein, each as may be amended from time to time.

 

“Authorized User” means any person Customer’s Administrator designates as being
authorized to access or use any of the Services on Customer’s behalf.

 

“Payment” means a transfer of funds to or from Account(s).

 

“User ID” means the electronic identification, in letters and numerals, assigned
to Customer by Bank or to any additional Authorized Users designated by
Customer’s Account Administrator.

 

2.Services.

 

2.1           This Appendix describes the terms and conditions under which Bank
will provide Customer with access to and use of any of the electronic
information delivery and transaction initiation services that Bank makes
available using the Bank Internet System.

 

2.2           By accessing the Services with the Access Devices, Customer may
perform any or all of the Services described in this Appendix and selected for
use in the Services’ Setup Form(s) and that Bank has approved for Customer’s
use. Bank reserves the right to reject Customer’s Services’ Setup Form(s),
schedules and other required documents and to refuse Customer access to or use
of the Services for any reason and in Bank’s sole discretion. Bank may, in its
sole and exclusive discretion, introduce new features of the Services from time
to time but is not required to notify Customer of the availability of any such
new features.

 

2.3           By subscribing to the Services, Customer will have access to the
Services’ basic features, which include but may not be limited to, in Bank’s
sole and exclusive discretion, the following:

 

2.3.1           Previous-Day Balance Reporting.     Previous-Day Balance
Reporting allows Customer to review the balances and transaction history in
Customer’s checking, savings and loan Account(s) for three hundred sixty-five
(365) Calendar Days. Customer may also view images of deposit tickets, deposit
items, paid checks, and return deposited items through this feature. The period
over which this information may be viewed commences only as of the
implementation of the Services, and transactional history and check images may
not be viewed for pre-implementation time periods.

 

2.3.2           Same-Day Balance Reporting.     Same-Day Balance Reporting
allows Customer to review same-day wire transfer activity, and selected ACH
activity, as applicable.

 



 11 of 18 

 

 

2.3.3           Book Transfers.     Book Transfers allows Customer to make
intra-bank fund transfers between Customer’s checking and savings Accounts,
Customer may initiate book transfers up to thirty-three (33) days in advance.
All such transfers are subject to the Account Agreement. Transfer amounts are
limited to the available balance in the Account(s) on the effective date of the
transfer. The number of transfers from interest bearing checking and savings
Accounts are subject to the terms of the Account Agreement and federal
regulation. Transfers performed by Bank’s cut-off time as set forth in the
Services’ Setup Form(s) on a Business Day will be posted to the Account as of
that Business Day. Customer is solely responsible for the review of the previous
day’s transaction report to ensure that the transaction was processed. Only Book
Transfers initiated though the Services will be displayed on the Services’ Book
Transfer reports tab.

 

2.3.3.1           Future-Dated Book Transfer.     In conjunction with Book
Transfers, a request to transfer funds between Customer’s Accounts may be
initiated and approved for a future date. Future-dated transfers will be
initiated on the Business Day requested by Customer, not on the date Customer
entered the transaction using the Services. A funds transfer request (whether it
is a same-day funds transfer or a future-dated transfer) may not result in an
immediate transfer of funds or immediate availability because of the time
required to process the transaction. A future-dated transfer may be cancelled
through the Services at any time prior to the Business Day on which the transfer
is scheduled to occur.

 

2.3.4           Stop Payment. Stop payments of checks drawn on Customer’s
Account(s) are subject to the terms and conditions of the Account Agreement.
Notwithstanding anything in the Account Agreement to the contrary, Customer may
use the Services to initiate stop payment orders for an individual check or a
range of checks. Bank shall have no responsibility for losses resulting from any
delay in Bank’s receipt of stop payment orders transmitted by means of the Bank
Internet System or for Customer not taking additional actions when a response
message from the Bank Internet System indicates a response other than “Stop
Payment was Accepted.” Customer must provide Bank with the EXACT CHECK NUMBER OR
RANGE OF CHECK NUMBERS. When known, Customer should provide the EXACT AMOUNT OF
THE CHECK, the NAME OF THE PAYEE(S) and the ISSUE DATE OF THE CHECK(S). If the
check number is incorrect in any way or the amount of the check is inaccurate by
one cent or more in the stop payment order, payment will not be stopped and Bank
will not be responsible for resulting losses. All other information must be
reasonably accurate. Requests entered on the current day may not be effective
until one (1) Business Day after receipt, and after Bank has had a reasonable
time to act on the request. Requests made on a non-Business Day or on Saturday,
Sunday or federal holidays are entered on the next Business Day but may not be
effective until the second (2nd) Business Day after receipt. Stop payments using
the Bank Internet System are effective for three hundred sixty-five (365)
Calendar Days unless renewed before the end of the 365-day period. Except as
otherwise provided by Compliance Laws, Customer shall not have the right to stop
payment on or recall any payment order or transfer request given hereunder after
it has been transmitted to Bank. Only stop payment orders initiated or recalled
through the Bank Internet System will be displayed on the Bank Internet System’s
Stop Payment Reports tab. Stop payment orders that are not initiated through the
Bank Internet System may not be recalled through the Bank Internet System.

 

2.4           In addition to the Services as described in this Appendix and/or
in the Services’ Setup Form(s), additional features or modules related to the
Services may be offered from time to time by Bank, in its sole and exclusive
discretion, including but not limited to the following:

 

2.4.1           Wire Transfers.     Wire transfers are subject to the terms and
conditions of the Wire Transfer Services Appendix. This Service allows Customer
to transfer funds electronically, typically from Customer’s Account(s) to other
account(s) with Bank or to account(s) at other banks. Except for future-dated
transfers, domestic or foreign wire transfers entered through the Services will
be processed on the Business Day they are received, provided that they are
received in accordance with Bank’s cut-off time(s) for foreign wires and for
domestic wires, as set forth in the Wire Transfer Services Appendix.

 

2.4.2           ACH Originations.     ACH originations are subject to the terms
and conditions of the Automated Clearing House (ACH) Origination Appendix or the
Third-Party Sender Services Appendix, as applicable. This Service allows
Customer to initiate and approve (with pre-authorization) ACH transactions that
Customer desires Bank to enter into the ACH network on Customer’s behalf. Except
for future-dated transactions, ACH transactions entered through the Services
will be processed (but not settled) on the Business Day they are received,
provided that they are received in accordance with Bank’s cut-off time, as set
forth in the Automated Clearing House (ACH) Origination Appendix or the
Third-Party Sender Services Appendix, as applicable.

 

3.          Hours of Access.     Customer generally may access the Services 24
hours a day, seven (7) days a week. Customer may not be able to access the
Services, however, during any special or other scheduled maintenance periods or
interruption or delay due to causes beyond Bank’s control. These hours of access
are subject to change without notice.

 

4.Account Designation.

 

4.1           Customer may designate any of Customer’s Accounts maintained with
Bank for business or non-consumer purposes for use with the Services. The
taxpayer identification number for each Account must be the same, and each
Account is subject to the other conditions set forth in this Appendix, except as
Bank, in its sole discretion, may otherwise permit. Bank reserves the right to
deny any Account designation for use with the Services in its sole discretion.

 



 12 of 18 

 

 

4.2           Customer may at any time add or delete any Account that Customer
has designated for use with any of the Services, or change the Services
associated with any Account, by notifying Bank in writing.

 

5,Administrator(s) and Authorized Users.

 

5.1           Customer shall designate Administrator(s) with Bank as set forth
in the Services’ Setup Form(s). Customer is solely responsible for designating
its Administrator(s).

 

5.2           The Administrator(s) may designate other Administrators and/or
Authorized Users. Customer accepts as its sole responsibility the
Administrator’s designation of other Administrators and Authorized Users.
Customer understands that the Administrator(s) will control, and Customer
authorizes the Administrator(s) to control, access by other Administrators and
Authorized Users of the Services through the issuance of Access Devices. The
Administrator(s) may add, change or terminate Customer’s Authorized User(s) from
time to time and in his/her sole discretion. Bank does not control access by any
of Customer’s Authorized Users to any of the Services. Bank recommends that
Customer manage its use of the Services and its Administrators by requiring dual
control to set up new Authorized Users.

 

5.3           Customer will require each Administrator and each Authorized User
to comply with all provisions of this Appendix and all other applicable
agreements. Customer acknowledges and agrees that it is fully responsible for
the failure of any Administrator or any Authorized User to so comply. Customer
is responsible for any Payment, transfer and other Services and charges incurred
by any Administrator and any Authorized User, even if such Administrator or
Authorized User exceeds his/her authorization.

 

5.4           Whenever any Authorized User leaves Customer’s employ or Customer
otherwise revokes the authority of any Authorized User to access or use the
Services, the Administrator(s) are solely responsible for deactivating such
Authorized User’s Access Devices. Customer shall notify Bank in writing whenever
a sole Customer Administrator leaves Customer’s employ or Customer otherwise
revokes a sole Administrator’s authority to access or use the Services.

 

6.          Access Devices; Security Procedures.

 

6.1           Upon successful enrollment, Customer can access the Services from
Bank’s designated website, using the Services’ security procedures as described
from time to time. Bank will provide the Administrator(s) initially designated
by Customer with an initial individual password to gain access to the Services.
The Administrator(s) and Authorized User(s) must change his or her individual
password from time to time for security purposes, as prompted by the Bank
Internet System or more frequently.

 

6.2           Customer acknowledges that the Administrator(s) will, and Customer
authorizes the Administrator(s) to, select other Administrators and Authorized
Users by issuing to any person a unique User ID and password. Customer further
acknowledges that the Administrator(s) may, and Customer authorizes the
Administrator(s) to, change or de-activate the unique User ID and/or password
from time to time and in his or her sole discretion.

 

6.3           Customer acknowledges that, in addition to the above individual
passwords, access to the Services includes, as part of the Access Devices, a
multi-factor authentication security procedure for Customer, including
Customer’s Administrator and Authorized Users. This additional security
procedure incorporates use of a physical security device or token (“Token”) for
Customer authentication. A Token will be issued to the Administrator(s) for
administrative and transactional functionality, as well as to any Authorized
User(s) authorized to initiate and/or approve ACH transactions and wire
transfers. Physical security of each Token is Customer’s sole responsibility.
With the Token, each Authorized User will receive a PIN number that the
Authorized User must keep in a secure place. When an Authorized User leaves
Customer’s employ, his or her User ID must be deleted and, if a Token had been
issued to such Authorized User, Bank must be promptly notified so that Bank may
deactivate such Authorized User’s Token. Any additional Authorized User
requiring a Token must be authorized, in writing by Customer to Bank, for Token
creation or re-creation and deployment. If applicable, fees may be assessed for
additional Tokens.

 

6.4           Customer further acknowledges and agrees that all wire transfers
and ACH transactions initiated through the Services incorporate “dual control”
or separation of duties. With this additional security feature, one Authorized
User will be permitted to create, edit, cancel, delete and restore ACH batches
or wire transfer orders under his/her unique User ID, password and Token; a
second different Authorized User with his/her own unique User ID, password and
Token will be required to approve, release or delete ACH batches or wire
transfer orders.

 

6.5           Customer accepts as its sole responsibility the selection, use,
protection and maintenance of confidentiality of, and access to, the Access
Devices. Customer agrees to take reasonable precautions to safeguard the Access
Devices and keep them confidential. Customer agrees not to reveal the Access
Devices to any unauthorized person. Customer further agrees to notify Bank
immediately if Customer believes that the confidentiality of the Access Devices
has been compromised in any manner.

 

6.6           The Access Devices identify and authenticate Customer (including
the Administrator and Authorized Users) to Bank when Customer accesses or uses
the Services. Customer authorizes Bank to rely on the Access Devices to identify
Customer when Customer accesses or uses any of the Services, and as signature
authorization for any Payment, transfer or other use of the Services. Customer
acknowledges and agrees that Bank is authorized to act on any and all
communications or instructions received using the Access Devices, regardless of
whether the communications or instructions are authorized. Bank owns the Access
Devices, and Customer may not transfer them to any other person or entity.

 



 13 of 18 

 

 

6.7           Customer acknowledges and agrees that the Access Devices and other
security procedures applicable to Customer’s use of the Services and set forth
in this Appendix are a commercially reasonable method for the purpose of
verifying whether any Payment, transfer or other use of the Services was
initiated by Customer. Customer also agrees that any election Customer may make
to change or waive any optional security procedures recommended by Bank is at
Customer’s risk and that any loss resulting in whole or in part from such change
or waiver will be Customer’s responsibility. Customer further acknowledges and
agrees that the Access Devices are not intended, and that it is commercially
reasonable that the Access Devices are not intended, to detect any errors
relating to or arising out of a Payment, transfer or any other use of the
Services.

 

6.8           If Customer has reason to believe that any Access Devices have
been lost, stolen or used (or may be used) or that a Payment or other use of the
Services has been or may be made with any Access Devices without Customer’s
permission, Customer must contact its Administrator and Bank. In no event will
Bank be liable for any unauthorized transaction(s) that occurs with any Access
Devices.

 

7.          Debiting Customer’s Account(s).     Customer authorizes Bank to
charge and automatically deduct the amount of any Payment from Customer’s
Account(s) (or any other Account Customer maintains with Bank, if necessary), in
accordance with the Cash Management Master Agreement and the Account Agreement.

 

8.          Use of Financial Management (FM) Software.     Use of the Services
may be supplemented by use of certain FM software. Compatibility and
functionality of the FM software with the Services may vary depending upon the
FM software Customer is using, and Bank makes no representations or guarantees
regarding use of the Services with Customer’s FM software. Bank will provide
Customer with reasonable assistance, when requested, to enable Customer’s use of
the Services with FM software. Bank is not responsible for any problems related
to the FM software itself, Customer’s Computer or Customer’s ability to connect
using the FM software as described in this Appendix.

 

9.          Security.     Customer agrees not to disclose any proprietary
information regarding the Services to any third party (except to Customer’s
Administrator(s) and Authorized User(s)). Customer also agrees to comply with
any operating, security and recognition procedures Bank may establish from time
to time with respect to the Services. Customer will be denied access to the
Services if Customer fails to comply with any of these procedures. Customer
acknowledges that there can be no guarantee of secure transmissions over the
Internet and that the Services’ security procedures are reasonable. Customer is
responsible for reviewing the transaction reports Bank provides on-line and in
Customer’s monthly statements to detect unauthorized or suspicious transactions.
In addition to any other provision hereof regarding authorization of
transactions using the Services, all transactions will be deemed to be
authorized by Customer and to be correctly executed thirty (30) Calendar Days
after Bank first provides Customer with a statement or online transaction report
showing that transaction, unless Customer has provided written notice that the
transaction was unauthorized or erroneously executed within that period. In
order to minimize risk of loss, Customer agrees to cause its Administrator or
designated Authorized User(s) to review the transaction audit log available with
the Services to detect unauthorized or erroneous transactions not less than once
every five (5) Calendar Days.

 

10.         Terminating this Appendix; Liability.

 

10.1         This Appendix may be terminated in accordance with the terms and
conditions of the Cash Management Master Agreement.

 

10.2         The provisions of this Appendix relating to Customer’s and Bank’s
liability and the disclaimer of warranties set forth in the Cash Management
Master Agreement and incorporated herein by reference shall survive the
termination of this Appendix.

 

11.         Changes to the Services and this Appendix.

Bank may change the Services and this Appendix (including any amendments hereto)
in accordance with the terms and conditions of the Cash Management Master
Agreement.

 

12.         Notices. Notices required by this Appendix shall be provided in
accordance with the terms and conditions of the Cash Management Master
Agreement.

 

13.         Effectiveness. Customer agrees to all the terms and conditions of
this Appendix. The liability of Bank under this Appendix shall in all cases be
subject to the provisions of the Cash Management Master Agreement, including,
without limitation, any provisions thereof that exclude or limit warranties made
by, damages payable by or remedies available from Bank. This Appendix replaces
and supersedes all prior agreements on file with respect to the Services and
shall remain in full force and effect until termination or such time as a
different or amended Appendix is accepted in writing by Bank or the Cash
Management Master Agreement is terminated.

 



 14 of 18 

 

 

[tex10-2logo.jpg] 

 

APPENDIX III

 

TD WIRE TRANSFER SERVICES

 

This Appendix is incorporated by reference into the parties’ Cash Management
Master Agreement, and the parties’ Bank Internet System Agreement, and applies
to all TD Wire Transfer Services (“Services”) made available to Customer by Bank
via the Bank Internet System. All capitalized terms used herein without
definition shall have the meanings given to them in the Cash Management Master
Agreement or the Bank Internet System Agreement, as applicable. To the extent
that this Appendix is inconsistent with the provisions of the Cash Management
Master Agreement, or with the terms and conditions of the Bank Internet System
Agreement, this Appendix and any amendment hereto from time to time shall
control, but only to the extent necessary to resolve such conflict.

 

TERMS AND CONDITIONS

 

1.Description of the Services.

 

1.1           The Services described in this Appendix provide Customer with the
capability to transfer funds from specific Account(s) to other accounts (the
“Recipient Account(s)”) as directed via the Bank Internet System. The Recipient
Account(s) may be Customer accounts or third-party accounts, and may be with
Bank or with domestic or foreign third-party financial institutions. Customer
may use the Services to initiate one-time wire transfers, or to create templates
for wire transfers made on a repetitive basis which involve the same Customer
Account and Recipient Account (“Repetitive Transfers)”). All wire transfers must
be initiated by an Authorized Representative of Customer.

 

1.2           Prior to Customer’s use of the Services, Customer must first agree
to and transmit all instructions in accordance with all of the terms, conditions
and security procedures of the Bank Internet System Agreement, as may be amended
by Bank from time to time.

 

2.Execution of Wire Transfers.

 

2.1           By submitting a wire transfer, Customer authorizes Bank to
withdraw the amount of any requested wire transfer which Customer may authorize
and instruct via the Bank Internet System, plus any applicable fees and charges,
from Customer’s designated Account. Subject to the terms of this Appendix, Bank
will accept and execute a wire transfer received from Customer that has been
authenticated by Bank and that is in conformity with the Security Procedure (as
further described below), cut-off times and other requirements as described in
this Appendix and associated Bank setup form(s) and other documentation.

 

2.2           All wire transfers to accounts at other depository institutions
are transmitted using the Fedwire funds transfer system owned and operated by
the Federal Reserve Bank, or a similar wire transfer system used primarily for
funds transfers between financial institutions.

 

2.3           Each wire transfer must include the following information in
addition to any information which Bank may require for proper identification and
security purposes: (i) account number from which the funds are to be withdrawn,
(ii) amount to be transferred, (iii) name and ABA routing number of the payee’s
bank, and (iv) account name, address and account number of the payee. In the
event a wire transfer describes an account number for the payee that is in a
name other than the designated payee, Bank may execute the wire transfer to the
account number so designated notwithstanding such inconsistency.

 

2.4           Templates created by Customer for Repetitive Transfers are the
sole and exclusive responsibility of Customer. Customer agrees to release and
hold Bank harmless from any loss or liability which Customer may incur after
Bank has executed a Repetitive Transfer, including without limitation, any loss
due to Customer error in creating the Repetitive Transfer template.

 

3.Time of Execution.

 

3.1           Bank will execute each authenticated wire transfer that is in
conformity with all security procedures, cut-off times and other requirements
set forth herein, on the Business Day received, or on the Business Day requested
by Customer if the wire transfer is future-dated. Bank may require additional
authentication of any wire transfer request. Bank reserves the right to reject a
wire transfer request that cannot be properly authenticated. Cut-off times may
be established and changed by Bank from time to time. Instructions for wire
transfers received after such cut-off times may be treated by Bank for all
purposes as having been received on the following Business Day.

 

3.2           Except for future-dated wire transfers, domestic wire transfers
(U.S.-based receivers) initiated and approved by Bank’s cut-off time on a
Business Day will be processed that same day if that day is also a Business Day
for Bank’s correspondent facility and the recipient bank; wire transfers
initiated and approved after Bank’s cut-off time for domestic wire transfers
will be processed the next Business Day if that day is also a Business Day for
Bank’s correspondent facility and the recipient bank. Future-dated domestic wire
transfers will be initiated on the effective date requested by Customer, not on
the date Customer entered the transaction using the Services.

 



 15 of 18 

 

 

3.3           Bank may handle wire transfers received from Customer in any order
convenient to Bank, regardless of the order in which they are received.

 

4.          International Wires.

 

4.1           International wire transfers (non-U.S. receivers) of foreign
currency initiated and approved by Bank’s cut-off time for international wire
transfers of foreign currency on a Business Day, and an international wire
transfer of U.S. currency initiated and approved by Bank’s cut-off time for
international wire transfers of U.S. currency on a Business Day will be
processed within the industiy standard delivery time (in most, but not all
cases, two (2) Business Days). Foreign wire transfers may be subject to delays
based on time-zone issues; the remote location of the recipient bank; cultural
differences with respect to holidays and times of observation, etc.; and
incorrect or incomplete information being supplied by Customer.

 

4.2           Bank shall send Customer’s authorized and authenticated wire
transfers to foreign banks through any bank which is a member of Bank’s
correspondent network. Neither Bank nor any of Bank’s correspondents shall be
liable for any errors, delays or defaults in the transfer of any messages in
connection with such a foreign wire transfer by any means of transmission. If
the wire transfer is of currency other than that of the country to which it is
being transferred, it shall be payable in the currency of the country of the
recipient financial institution, unless the payee arranges otherwise. If the
wire transfer is received by Bank prior to any cut-off time established from
time to time, the currency exchange shall be made at the rate quoted by Bank at
the time of the wire transfer.

 

4.3           Bank makes no guarantee or representation as to the availability
of funds at the foreign destination. Bank makes no express or implied warranty
as to the time or date the wire transfer will arrive at the receiving bank, the
amount of any fees to be charged by the receiving bank or the time or date the
beneficiary will receive credit for funds.

 

4.4           Customer understands and acknowledges that if the named
beneficiary does not match the account at the receiving bank, there is a risk
the beneficiary may not receive the wired funds. If the transfer is not received
or credited in a timely manner, Bank will follow normal and customary procedures
to complete the wire transfer, determine the location of the wired funds and/or
return the funds to Customer. If Bank is unable to determine that the funds have
been credited to the beneficiary’s account or have the funds returned, Customer
assumes all financial liability or risk of loss for the amount of the wire
transfer.

 

4.5           International wire transfers are subject to any and all applicable
regulations and restrictions of U.S. and foreign governments relating to foreign
exchange transactions. Bank has no obligation to accept any international wire
transfer(s) directed to or through persons, entities or countries restricted by
government regulation or prior Bank experience with particular countries. To the
extent not otherwise prohibited by law, in connection with any international
wire transfer(s) involving a transfer to or from any country' outside of the
U.S., Customer agrees to release and hold Bank harmless from any loss or
liability which Customer may incur after Bank has executed the international
wire transfer(s), including without limitation, any loss due to failure of a
foreign bank or intermediary to deliver the funds to a beneficiary.

 

5.          Cancellation and Amendment of a Wire.     An Authorized
Representative may request that Bank attempt to cancel or amend a wire transfer
previously received from Customer. If a cancellation or amendment request is
received by Bank before the wire transfer is executed and with sufficient time
to afford Bank an opportunity to act upon Customer’s request, Bank may, on its
own initiative but without obligation, make a good faith effort to act upon such
request. In the event Customer’s cancellation or amendment request is received
after execution of Customer’s wire transfer request, Bank will attempt to have
the wire transfer returned. Notwithstanding the foregoing, Bank shall have no
liability for the failure to effect a cancellation or amendment, and Bank makes
no representation or warranty regarding Bank’s ability to amend or cancel a wire
transfer. Customer agrees to indemnify Bank against any loss, liability or
expense which Bank incurs as a result of the request to cancel or amend a wire
transfer and the actions Bank takes pursuant to such request.

 

6.          Notice of Rejection or Return.     Bank shall have no liability for
wire transfers sent by Bank as directed by Customer which cannot be completed or
which are returned due to incorrect information furnished by Customer. Customer
is required to fully complete beneficiary name, and address, as beneficiary bank
may elect to return an otherwise valid wire transfer for incomplete beneficiary
information. Bank may reject or impose conditions that must be satisfied before
it will accept Customer’s instructions for any wire transfer, in its sole
discretion, including without limitation Customer’s violation of this Appendix,
Customer’s failure to maintain a sufficient Account balance, or Bank’s belief
that the wire transfer may not have in fact been authorized. A wire transfer may
also be rejected by an intermediary or beneficiary bank other than Bank, or by
operation of law. If a wire transfer is rejected, Bank will endeavor to notify
Customer promptly. Upon rejection or return, Bank shall have no further
obligation to act upon a wire transfer, nor shall Bank have any liability to
Customer due to rejection by another person in the wire transfer process, or the
fact that notice was not given or was not given at an earlier time, or within
any specified time of receipt, acceptance, execution or payment of any wire
transfer.

 

7.Security Procedure.

 

7.1           Customer agrees that the security procedures used by Customer and
set forth or incorporated by reference in this Appendix and/or associated
documents, including but not limited to the Bank Internet System Appendix, are a
commercially reasonable method of providing security against unauthorized wire
transfers and for all other instructions from Customer to Bank (hereinafter the
“Security Procedure”). Any wire transfer by Customer shall bind Customer,
whether or not authorized, if transmitted in Customer’s name and accepted by
Bank in compliance with the Security Procedure. Customer also agrees that any
election Customer may make to change or refuse the Security Procedure is at
Customer’s risk and that any loss resulting in whole or in part from such change
or refusal will be Customer’s responsibility.

 



 16 of 18 

 

 

7.2           Bank may, from time to time, modify the Security Procedure. Except
as expressly provided otherwise in this Appendix or in the parties’ Cash
Management Master Agreement, any such changes generally will be effective
immediately upon notice to Customer as described in the parties’ Cash Management
Master Agreement. Customer will be deemed to accept any such changes if Customer
accesses or uses any of the Services after the date on which the change becomes
effective.

 

7.3           Bank may, from time to time, propose additional or enhanced
security procedures to Customer. Customer understands and agrees that if it
declines to use any such enhanced procedures, it will be liable for any losses
that would have been prevented by such procedures. Notwithstanding anything else
contained in this Appendix, if Bank believes immediate action is required for
security of Bank or Customer funds, Bank may initiate additional security
procedures immediately and provide prompt subsequent notice thereof to Customer.

 

7.4           Customer hereby acknowledges that the Security Procedure is
neither designed nor intended to detect errors in the content or verify the
contents of a wire transfer by Customer. Accordingly, any errors contained in
wire transfers from Customer shall be Customer’s responsibility, and Customer
shall be obligated to pay or repay (as the case may be) the amount of any such
wire transfer. No security procedure for the detection of any such Customer
error has been agreed upon between Bank and Customer.

 

7.5           Customer is strictly responsible for establishing and maintaining
procedures to safeguard against unauthorized wire transfers. Customer covenants
that no employee or other individual will be allowed to initiate wire transfers
in the absence of proper authority, supervision and safeguards, and agrees to
take reasonable steps to maintain the confidentiality of the Security Procedure
and any Access Devices and related instructions provided by Bank in connection
with any Security Procedure utilized by Bank and/or Customer. If Customer
believes or suspects that any such Access Devices, Security Procedure,
information or instructions have been disclosed to or accessed by unauthorized
persons, Customer agrees to notify Bank immediately by calling 1-866-475-7262,
followed by written confirmation to TD Bank, N.A., Attn: Cash Management
Customer Care, 6000 Atrium Way, Mt. Laurel, New Jersey, 08054. The occurrence of
unauthorized access will not affect any transfers made in good faith by Bank
prior to receipt of such notification and within a reasonable time period
thereafter.

 

8.             Inconsistency of Receiving Beneficiary Name and Account
Number.     Customer acknowledges and agrees that, in accordance with Article 4A
of the Uniform Commercial Code, Bank shall be entitled to rely upon the numbers
supplied by Customer to identify banks, beneficiaries and other parties to the
wire transfer, even if those numbers disagree or are inconsistent with the names
of those parties as provided by Customer.

 

9.             Payment; Authorization to Charge Account.     Customer agrees to
pay Bank the amount of each wire transfer received from Customer on the Business
Day Bank executes said wire transfer or at such other time as Bank may
determine. Bank will validate that such sufficient funds are available prior to
a wire transfer being executed. Bank may, however, in its sole discretion,
execute the wire transfer even if such execution should result in the creation
of an overdraft in Customer’s Account. Customer shall be liable to Bank for such
overdraft. If sufficient funds are not available in Customer’s Account, the wire
transfer will not be executed. Bank may, without prior notice or demand, obtain
payment of the amount of each wire transfer by debiting the Account designated.
In the event there are not sufficient funds available in the Account, Bank
reserves the right to debit any other Account that Customer maintains with Bank.

 

10.           Wire Confirmation; Account Reconciliation.     Customer may
confirm the execution of a wire transfer via the Bank Internet System. Bank will
mail, fax or email to Customer advices of each completed wire transfer.
Completed wire transfers will also be reflected in Customer’s periodic Account
statement.

 

11.           Service Providers. Bank may use a service provider to perform, as
Bank’s agent, all or any portion of Bank’s obligations under this Appendix.
Customer may be required to direct wire transfers and other requests to said
provider.

 

12.Bank Reliance; Authentication.

 

12.1         Bank shall be entitled to rely in good faith on communications it
receives as being given or sent by an Authorized Representative and as being
genuine and correct. Bank shall not be liable to Customer for the consequences
of such reliance.

 

12.2         BANK MAY TAKE SUCH ADDITIONAL STEPS AND IMPLEMENT SUCH PROCEDURES
AS IT MAY DEEM APPROPRIATE TO VERIFY THE AUTHENTICITY OF ANY WIRE TRANSFER. BANK
MAY DELAY THE EXECUTION OF ANY WIRE TRANSFER PENDING COMPLETION OF A CALL-BACK,
OR RECEIPT OF ANOTHER FORM OF VERIFICATION WHICH IS SATISFACTORY TO BANK. IF
BANK IS UNABLE TO OBTAIN SATISFACTORY VERIFICATION, BANK, IN ITS SOLE
DISCRETION, MAY REFUSE TO EXECUTE ANY WIRE TRANSFER. In no event shall Bank be
liable for any delay in executing a wire transfer or for failure to execute a
wire transfer due to the absence of satisfactory verification.

 

12.3         Bank may electronically record any telephone conversations between
Bank personnel and Customer.

 

12.4         Wire transfer transactions are subject to all the foregoing and all
regulations governing electronic transactions, including but not limited to
Article 4A of the Uniform Commercial Code.

 



 17 of 18 

 

 

13.         Effectiveness. Customer agrees to all the terms and conditions of
this Appendix. The liability of Bank under this Appendix shall in all cases be
subject to the provisions of the Cash Management Master Agreement, including,
without limitation, any provisions thereof that exclude or limit warranties made
by, damages payable by or remedies available from Bank. This Appendix replaces
and supersedes all prior agreements on file with respect to the Services and
shall remain in full force and effect until termination or such time as a
different or amended Appendix is accepted in writing by Bank or the Cash
Management Master Agreement is terminated.

 

 18 of 18 

